 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 1 of 85 PageID #:1179   1




1                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
2                               EASTERN DIVISION

3     In Re: Local TV Advertising                )   Docket No. 18 C 06785
      Antitrust Litigation                       )
4                                                )
                                                 )   Chicago, Illinois
5                                                )   November 19, 2018

6

7
                           TRANSCRIPT OF PROCEEDINGS
8                   BEFORE THE HONORABLE VIRGINIA M. KENDALL

9
      APPEARANCES:
10

11    For Cellino & Barnes,         LOWEY DANNENBERG, P.C. by
      P.C.:                         MS. BARBARA J. HART (Via Telephone)
12                                  44 South Broadway, Suite 1100
                                    White Plaines, New York 10601
13
      For One Source Heating        BLEICHMAR FONTI & AULD LLP by
14    and Cooling, LLC:             MS. LESLEY E. WEAVER
                                    555 12th Street, Suite 1600
15                                  Oakland, California 94607

16    For My Philly Lawyer:         SPECTOR ROSEMAN AND KODROFF PC by
                                    MR. WILLIAM CALDES
17                                  1818 Market Street, Suite 2500
                                    Philadelphia, Pennsylvania 19103
18
      For Law Offices of            KESSLER TOPAZ MELTZER & CHECK LLP by
19    Peter Miller, P.A.:           MS. KIMBERLY A. JUSTICE
                                    280 King of Prussia Road
20                                  Radnor, Pennsylvania 19087

21

22    Court Reporter:               GAYLE A. McGUIGAN, CSR, RMR, CRR
                                    Federal Official Court Reporter
23                                  219 South Dearborn, Room 2318-A
                                    Chicago, Illinois 60604
24                                  (312) 435-6047
                                    Gayle_McGuigan@ilnd.uscourts.gov
25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 2 of 85 PageID #:1180   2




1     A P P E A R A N C E S :         (Continued)

2

3     For Northtown                 MILLER LAW LLC by
      Automotive Companies          MR. ANDREW SZOT
4     Inc.:                         115 South Wacker Drive, Suite 2910
                                    Chicago, Illinois 60603
5
      For Crowley Webb and          KAPLAN FOX & KILSHEIMER LLP by
6     Associates:                   MR. GARY L. SPECKS
                                    423 Sumac Road
7                                   Highland Park, Illinois 60035

8                                   KAPLAN FOX & KILSHEIMER LLP by
                                    MS. ELANA KATCHER
9                                   850 Third Avenue, 14th Floor
                                    New York, New York 10022
10

11    For John O'Neil               CLIFFORD LAW OFFICES PC by
      Johnson Toyota:               MR. ROBERT A. CLIFFORD
12                                  MS. SHANNON MARIE McNULTY
                                    120 North LaSalle Street, Suite 3100
13                                  Chicago, Illinois 60602

14                                  CUNEO GILBERT & LaDUCA LLP by
                                    MS. VICTORIA ROMANENKO SIMS
15                                  4725 Wisconsin Avenue, Suite 200
                                    Washington, DC 20016
16
      For Randal S. Ford:           HAUSFELD, LLP by
17                                  MS. MEGAN ELIZABETH JONES
                                    1146 19th Street, NW, 5th Floor
18                                  Washington, DC 20036

19                                  SCHARF BANKS MARMOR LLC by
                                    MS. STEPHANIE ANN SCHARF
20                                  333 West Wacker Drive, Suite 450
                                    Chicago, Illinois 60606
21
      For The Barnes Firm:          MOGIN RUBIN LLP by
22                                  MR. DANIEL JAY MOGIN (Via Telephone)
                                    MS. JODIE MICHELLE WILLIAMS
23                                  MS. JENNIFER M. OLIVER
                                    One America Plaza
24                                  600 West Broadway, Suite 3300
                                    San Diego, California 92101
25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 3 of 85 PageID #:1181   3




1     A P P E A R A N C E S :         (Continued)

2
      For Thoughtworx, Inc.:        FREED KANNER LONDON
3                                      & MILLEN, LLC by
                                    MR. ROBERT J. WOZNIAK
4                                   2201 Waukegan Road, Suite 130
                                    Bannockburn, Illinois 60015
5
      For Masseys Jewelers:         ROBBINS GELLER RUDMAN
6                                      & DOWD LLP by
                                    MR. JAMES E. BARZ
7                                   200 South Wacker Drive, Suite 3100
                                    Chicago, Illinois 60606
8
                                    ROBBINS GELLER RUDMAN
9                                      & DOWD LLP by
                                    MS. ALEXANDRA S. BERNAY
10                                  655 West Broadway, Suite 1900
                                    San Diego, California 92101
11
      For Curb Appeal               GUSTAFSON GLUEK PLLC by
12    Madison LLC:                  MR. DANIEL C. HEDLUND
                                    MS. MICHELLE J. LOOBY
13                                  Canadian Pacific Plaza
                                    120 South 6th Street, Suite 2600
14                                  Minneapolis, Minnesota 55402

15    For Holmen Locker &           JOSEPH SAVERI LAW FIRM by
      Meat Market:                  MR. STEVEN WILLIAMS
16                                  601 California Street, Suite 1000
                                    San Francisco, California 94108
17
      For The Bon-Ton Stores: DICELLO LEVITT & CASEY LLC by
18                            MR. ADAM J. LEVITT
                              MR. ADAM M. PROM
19                            MS. AMY ELISABETH KELLER
                              MR. JOHN E. TANGREN
20                            Ten North Dearborn Street, 11th Floor
                              Chicago, Illinois 60602
21
                                    LABATON SUCHAROW LLP by
22                                  MR. GREGORY ASCIOLLA
                                    MS. KARIN E. GARVEY
23                                  140 Broadway, 33rd Floor
                                    New York, New York 10005
24

25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 4 of 85 PageID #:1182   4




1     A P P E A R A N C E S :         (Continued)

2

3     For LM SAC, LLC:              BURNS CHAREST LLP by
                                    MR. WARREN T. BURNS
4                                   900 Jackson Street, Suite 500
                                    Dallas, Texas 75202
5
                                    BURNS CHAREST LLP by
6                                   MS. AMANDA KLEVORN
                                    MR. KOREY NELSON (Via Telephone)
7                                   365 Canal Street, Suite 1170
                                    New Orleans, Louisiana 70130
8
                                    COHEN MILSTEIN SELLERS & TOLL by
9                                   MR. CHRISTOPHER CORMIER (Via Telephone)
                                    5290 Denver Tech Center Pkwy., Suite 150
10                                  Greenwood Village, Colorado 80111

11    For Southern Chevrolet        BURNS CHAREST LLP by
      Cadillac, Inc.:               MR. KOREY NELSON (Via Telephone)
12                                  365 Canal Street, Suite 1170
                                    New Orleans, Louisiana 70130
13
                                    COHEN MILSTEIN SELLERS & TOLL by
14                                  MR. CHRISTOPHER CORMIER (Via Telephone)
                                    5290 Denver Tech Center Pkwy., Suite 150
15                                  Greenwood Village, Colorado 80111

16    For Dozier Law Firm           WEXLER WALLACE LLP by
      LLC:                          MR. KENNETH A. WEXLER
17                                  MR. JUSTIN NICHOLAS BOLEY
                                    55 West Monroe Street, Suite 3300
18                                  Chicago, Illinois 60603

19                                  GUSTAFSON GLUEK PLLC by
                                    MR. DANIEL C. HEDLUND
20                                  MS. MICHELLE J. LOOBY
                                    Canadian Pacific Plaza
21                                  120 South 6th Street, Suite 2600
                                    Minneapolis, Minnesota 55402
22

23

24

25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 5 of 85 PageID #:1183   5




1     A P P E A R A N C E S :         (Continued)

2

3     For Clay, Massey &            ROBINS KAPLAN LLP by
      Associates, P.C.:             MS. HOLLIS SALZMAN
4                                   MS. JENNIFER JONES (Via Telephone)
                                    MS. KELLIE LERNER (Via Telephone)
5                                   399 Park Avenue, Suite 3600
                                    New York, New York 10022
6
      For Mowrer for Iowa:          SUSMAN GODFREY LLP by
7                                   MS. KALPANA SRINIVASAN
                                    MR. BRYAN CAFORIO (Via Telephone)
8                                   1901 Avenue of the Stars, Suite 950
                                    Los Angeles, California 90067
9
                                    MASSEY & GAIL LLP by
10                                  MR. SUYASH AGRAWAL
                                    50 East Washington Street, Suite 400
11                                  Chicago, Illinois 60602

12    For Kevin Forbes:             SCOTT SCOTT LLP by
                                    MS. KRISTEN M. ANDERSON
13                                  707 Broadway, 10th Floor
                                    San Diego, California 92101
14
      For Hoglund                   REINHARDT WENDORF & BLANCHFIELD by
15    Chwialkowski                  MR. GARRETT D. BLANCHFIELD, JR.
      & Mrozik, PLLC:               332 Minnesota Street, Suite W 1050
16                                  St. Paul, Minnesota 55101

17
      For Hearst Television         HEARST CORP. OFFICE OF GENERAL COUNSEL
18    Inc.:                         MS. EVA M. SAKETKOO
                                    300 West 57 Street, 40th Floor
19                                  New York, New York 10019

20                                  CRAVATH SWAINE & MOORE LLP by
                                    MS. JULIE NORTH
21                                  825 Eighth Avenue, Suite 3900
                                    New York, New York 10019-7415
22
                                    DENTONS US LLP by
23                                  MS. NATALIE J. SPEARS
                                    233 South Wacker Drive, Suite 5900
24                                  Chicago, Illinois 60606

25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 6 of 85 PageID #:1184   6




1     A P P E A R A N C E S :         (Continued)

2

3     For Gray Television           COOLEY LLP by
      Inc.:                         MR. MAZDA ANTIA
4                                   MR. JON F. CIESLAK (Via Telephone)
                                    4401 Eastgate Mall
5                                   San Diego, California 92121

6                                   COOLEY LLP by
                                    MS. BEATRIZ MEJIA (Via Telephone)
7                                   101 California Street, 5th Floor
                                    San Francisco, California 94111
8
      For Nexstar Media             KIRKLAND & ELLIS LLP by
9     Group Inc.:                   MR. ELIOT A. ADELSON
                                    MR. JACOB H. JOHNSTON (Via Telephone)
10                                  555 California Street, 29th Floor
                                    San Francisco, California 94104
11
                                    KIRKLAND & ELLIS LLP by
12                                  MR. PETER M. McCORMACK
                                    601 Lexington Avenue, 45th Floor
13                                  New York, New York 10022

14    For Tegna, Inc.:              JENNER & BLOCK LLP by
                                    MR. ROSS BENJAMIN BRICKER
15                                  MR. ANDREW MERRICK
                                    MS. RACHEL SANDEL MORSE
16                                  353 North Clark Street
                                    Chicago, Illinois 60654
17
      For Tribune Media             PAUL WEISS RIFKIND WHARTON
18    Company:                         & GARRISON LLP by
                                    MR. JAY COHEN
19                                  MR. WILLIAM B. MICHAEL
                                    1285 Avenue of the Americas
20                                  New York, New York 10019-6064

21

22

23

24

25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 7 of 85 PageID #:1185   7




1     A P P E A R A N C E S :         (Continued)

2

3     For Sinclair Broadcast        SHEARMAN & STERLING LLP by
      Group, Inc.:                  MR. JEROME STEVEN FORTINSKY
4                                   599 Lexington Avenue
                                    New York, New York 10022
5
                                    SCANDAGLIA RYAN LLP by
6                                   MR. GREGORY J. SCANDAGLIA
                                    55 East Monroe Street, Suite 3440
7                                   Chicago, Illinois 60603

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 8 of 85 PageID #:1186   8




1          (Proceedings heard in open court:)

2                THE CLERK:     In Re. Local TV Advertising, 18 C 6785.

3                THE COURT:     Oh, we either have a patent case or an

4     MDL, right?

5          (Laughter.)

6                THE COURT:     My goodness.

7                Well, good morning, everyone.

8                MULTIPLE COUNSEL:       Good morning, your Honor.

9                THE COURT:     This is my first MDL.         And it's just a

10    little itty-bitty baby one, they tell me, so ...

11         (Laughter.)

12               THE COURT:     They used to call me and ask me if I would

13    take them, and I always said, "Oh, I'm not really that

14    interested."      Finally, I said, "I'm interested," and look what

15    happened.

16         (Laughter.)

17               THE COURT:     All right.      So I guess we'll get

18    everybody's name on the record, right?

19               So let's start by this table.

20               Mr. Clifford, maybe you can start, and we'll go

21    around.

22               MR. CLIFFORD:      Thank you, your Honor.         Good morning.

23    Robert Clifford.       And my partner Shannon McNulty.

24               MS. McNULTY:      Good morning, your Honor.

25               THE COURT:     No, you stand up and introduce yourself.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 9 of 85 PageID #:1187   9




1                Women introduce themselves in Judge Kendall's

2     courtroom.

3                MS. McNULTY:      Good morning, your Honor.         Shannon

4     McNulty on behalf of O'Neil Toyota.

5                THE COURT:     Okay.    Good morning.

6                MR. LEVITT:      Good morning, your Honor.         Adam Levitt on

7     behalf of The Bon-Ton Stores.

8                THE COURT:     Okay.    Good morning.

9                MS. GARVEY:      Good morning, your Honor.         Karin Garvey

10    from Labaton Sucharow, also on behalf of The Bon-Ton Stores.

11               THE COURT:     Good morning.

12               MS. KATCHER:      Good morning, your Honor.         Elana Katcher

13    from Kaplan, Fox & Kilsheimer on behalf of Crowley Webb and

14    Associates.

15               THE COURT:     Okay.    Good morning.

16               MS. OLIVER:      Good morning, your Honor.         Jennifer

17    Oliver, MoginRubin, on behalf of The Barnes Firm.

18               MR. WILLIAMS:      Good morning, your Honor.          My name is

19    Steve Williams of the Joseph Saveri Law Firm.              My client is

20    Holmen Meat Locker.

21               THE COURT:     Okay.    Good morning.

22               MS. SRINIVASAN:       Good morning, your Honor.         Kalpana

23    Srinivasan of Susman Godfrey representing plaintiff Mowrer for

24    Iowa.

25               THE COURT:     Good morning.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 10 of 85 PageID #:1188 10




1                 MS. M. JONES:     Good morning.      Megan Jones from

2     Hausfeld, LLP representing Randal S. Ford today.

3                 THE COURT:     Good morning.

4                 MS. SCHARF:     Good morning, your Honor.         Stephanie

5     Scharf from Scharf Banks Marmor representing Randal S. Ford.

6                 THE COURT:     Good morning.

7                 MS. SIMS:    Good morning, your Honor.         Victoria Sims

8     from Cuneo Gilbert & LaDuca, and I represent John O'Neil

9     Johnson Toyota.

10                THE COURT:     Okay.   Good morning.

11                Let's start over here then with this table.             Stand up,

12    please.     Thanks.

13                MR. FORTINSKY:      Good morning, your Honor.        Jerry

14    Fortinsky from Shearman and Sterling in New York on behalf of

15    Sinclair Broadcast Group.

16                THE COURT:     Good morning.

17                MR. SCANDAGLIA:      Good morning, your Honor.         Greg

18    Scandaglia from Scandaglia Ryan, also on behalf of Sinclair

19    Broadcast Group.

20                THE COURT:     Okay.   Good morning.

21                MR. ADELSON:     Eliot Adelson of Kirkland & Ellis for

22    Nexstar Media.

23                THE COURT:     Okay.

24                MR. ANTIA:     Good morning, your Honor.        Mazda Antia

25    from Cooley for Gray Television.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 11 of 85 PageID #:1189 11




1                 MS. SPEARS:     Good morning, your Honor.         Natalie Spears

2     from Dentons on behalf of Hearst Television, local counsel.

3                 THE COURT:     Good morning.

4                 MS. NORTH:     Good morning, your Honor.        Julie North

5     from Cravath Swaine & Moore on behalf of Hearst Television,

6     Inc.

7                 THE COURT:     Good morning.

8                 MR. COHEN:     Good morning, your Honor.        Jay Cohen from

9     Paul Weiss for Tribune.

10                THE COURT:     Good morning.

11                MR. BRICKER:     Good morning, your Honor.         Ross Bricker

12    from Jenner & Block on behalf of Tegna.

13                THE COURT:     Okay.   Good morning.

14                MS. MORSE:     Good morning.     Rachel Morse from Jenner &

15    Block on behalf of Tegna.

16                THE COURT:     Good morning.

17                MR. MERRICK:     Good morning, your Honor.         Andrew

18    Merrick with Jenner & Block, also on behalf of Tegna.

19                THE COURT:     Good morning.

20                MR. MICHAEL:     Good morning, your Honor.         William

21    Michael of Paul Weiss on behalf of Tribune.

22                THE COURT:     Okay.   So, obviously, you've done this

23    before because I've got defendants sitting on one side in the

24    right spot.

25                Are these all attorneys here?         Okay.    Let's start back
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 12 of 85 PageID #:1190 12




1     there then.

2                 MS. JUSTICE:     Good morning, your Honor.         Kimberly

3     Justice from Kessler Topaz Meltzer & Check on behalf of the Law

4     Offices of Peter Miller.

5                 COURT REPORTER:      Peter Miller did you say?

6                 MS. JUSTICE:     Yes.

7                 THE COURT:     How about this, Gayle?        Why don't we take

8     the microphone and move it to the end of the table.                Can we do

9     that?    And then those people that are not near a microphone

10    could maybe walk over?        Does it have enough of a cord?

11                That's great.     Thank you.

12                MS. SALZMAN:     Thank you, your Honor.

13                Hollis Salzman --

14                THE COURT:     Wait, it's not on.       Hang on.    I've got to

15    play with it.

16                UNIDENTIFIED SPEAKER:       This one works.

17                THE COURT:     She's turning it on.       Okay.    There you go.

18                MS. SALZMAN:     Hollis Salzman from Robins Kaplan on

19    behalf of Clay, Massey & Associates.

20                THE COURT:     Okay.    Good morning.

21                MS. WEAVER:     Good morning, your Honor.         Lesley Weaver

22    of Bleichmar Fonti and Auld on behalf of One Source Heating and

23    Cooling.

24                THE COURT:     Good morning.

25                MR. WOZNIAK:     Good morning, your Honor.         Robert
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 13 of 85 PageID #:1191 13




1     Wozniak, Freed Kanner London & Millen on behalf of Thoughtworx,

2     Inc.

3                 THE COURT:     Good morning.

4                 MS. SAKETKOO:     Good morning, your Honor.         Eva Saketkoo

5     from Hearst Office, the general counsel for Hearst TV, Inc.

6                 THE COURT:     Got it.    Good morning.

7                 Anyone else over there?

8                 MS. McCORMACK:      Hi.   Peter McCormack, Kirkland &

9     Ellis, for Nexstar.

10                THE COURT:     Okay.   Good morning.

11                MR. SZOT:    Good morning, your Honor.         Andy Szot from

12    Miller Law on behalf of Northtown Automotive.

13                THE COURT:     Okay.   Good morning.

14                MR. CALDES:     Good morning, your Honor.         Bill Caldes on

15    behalf of My Philly Lawyer from Spector Roseman & Kodroff.

16                THE COURT:     Okay.   Good morning.

17                MR. BLANCHFIELD:       Good morning, your Honor.        Garrett

18    Blanchfield from Reinhardt Wendorf & Blanchfield on behalf of

19    plaintiff Hoglund Chwialkowski & Mrozik.

20                THE COURT:     Good morning.     Is that all of the -- oh,

21    no, you're coming up?

22                UNIDENTIFIED SPEAKER:       There's plaintiffs on the other

23    side, so --

24                THE COURT:     Okay, yes, that's fine.        That's fine.

25    Because we have to get into the jury box next.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 14 of 85 PageID #:1192 14




1                 Do you have the jury turned on, by the way?

2                 THE CLERK:     I will double-check.

3                 THE COURT:     Yes, go look at the jury box mics.           That

4     will help us.

5                 Go ahead.

6                 MR. AGRAWAL:     Good morning, your Honor.         Suyash

7     Agrawal, Massey and Gail, on behalf of Mowror For Treasurer.

8                 THE COURT:     Okay.   Good morning.

9                 MR. SPECKS:     Good morning, your Honor.         Gary Specks,

10    Kaplan Fox, on behalf of Crowley Webb and Associates.

11                THE COURT:     Okay.   Good morning.

12                All right.     Everybody is over there.

13                Now let's turn -- let's turn -- hello.            We can start

14    with you since you're standing there.

15                MR. BARZ:    Good morning, your Honor.         Jim Barz with

16    Robbins Geller on behalf of Masseys Jewelers.              I lost the race

17    to the table, so I didn't know if you could see me.

18                THE COURT:     Oh, that's fine.      Good morning.

19                Let's start in the jury box.         I think that there's

20    microphones that might pick you up.            Okay?

21                MR. PROM:    Good morning, your Honor.         Adam Prom from

22    DiCello Levitt & Casey on behalf of The Bon-Ton Stores.

23                THE COURT:     Good morning.

24                MS. KELLER:     Good morning, your Honor.         Amy Keller,

25    also DiCello Levitt & Casey, on behalf of Bon-Ton.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 15 of 85 PageID #:1193 15




1                 THE COURT:     Good morning.

2                 MR. ASCIOLLA:     Good morning, your Honor.         Greg

3     Asciolla from Labaton Sucharow on behalf of The Bon-Ton Stores.

4                 THE COURT:     Good morning.

5                 MR. TANGREN:     Good morning, your Honor.

6                 THE COURT:     They're okay, I think.

7                 Gayle, are you hearing him?         Or do you want the

8     hand-held?

9                 COURT REPORTER:      No, I can hear them.       Thank you.

10                THE COURT:     Okay.   Got it.

11                MR. TANGREN:     John Tangren, also of Dicello Levitt &

12    Casey, on behalf of Bon-Ton.

13                THE COURT:     Good morning.

14                MS. BERNAY:     Good morning, your Honor.         Alexandra

15    Bernay from Robbins Geller on behalf of Masseys Jewelers.

16                THE COURT:     Good morning.

17                MR. BURNS:     Good morning, your Honor.        Warren Burns

18    from Burns Charest on behalf of LM SAC.

19                THE COURT:     Okay.   Good morning.

20                MS. WILLIAMS:     Good morning, your Honor.         Jodie

21    Williams from MoginRubin on behalf of The Barnes Firm.

22                MR. WEXLER:     Good morning, your Honor.         Ken Wexler

23    from Wexler Wallace on behalf of the Dozier Law Firm.

24                THE COURT:     Okay.   Good morning.

25                MR. BOLEY:     Good morning, your Honor.        Justin Boley
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 16 of 85 PageID #:1194 16




1     from the Wexler Wallace law firm on behalf of the Dozier Law

2     Firm.

3                 THE COURT:     Okay.

4                 MS. LOOBY:     Good morning, your Honor.        Michelle Looby

5     from Gustafson Gluek on behalf of the Dozier Law Firm and Curb

6     Appeals, LLC.

7                 THE COURT:     Good morning.

8                 MR. HEDLUND:     Good morning, your Honor.         Dan Hedlund,

9     Gustafson Gluek, also on behalf of plaintiffs Curb Appeal and

10    Dozier Law.

11                THE COURT:     Good morning.

12                MS. ANDERSON:     Good morning, your Honor.         Kristen

13    Anderson from Scott and Scott on behalf of plaintiff Kevin

14    Forbes.

15                THE COURT:     Good morning.

16                And I got you already, Mr. Barz.

17                Okay.   Anyone else that I didn't get?

18                And then I know there's some on the phone that we have

19    the list for, so we don't need to go through that because we

20    have the list, right?

21                THE CLERK:     Correct.

22                THE COURT:     Okay.   Pardon?

23                THE CLERK:     I put it up there for you, right there.

24                THE COURT:     Oh, okay.    But they -- but they're listen

25    only.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 17 of 85 PageID #:1195 17




1                 THE CLERK:     They're just listening.

2                 THE COURT:     Okay.   All right.     Well, why don't I put

3     it, for the record, for you, Gayle, that we have Jennifer Jones

4     and Kellie Lerner or Clay, Massey & Associates.

5                 We have Jacob Johnston for Nexstar Media Group.

6                 We have Daniel Mogin from The Barnes Firm.

7                 John Cieslak and Beatrice Mejia-Gray -- oh.             I'm not

8     sure, it must be who the -- Gray Television, right?                So it's

9     John Cieslak and Beatriz Mejia on behalf of Gray Television.

10                Bryan Caforio and Kalpana Srinivasan, Mowrer for Iowa.

11                I'll give you the list.

12                Christopher Cormier and Korey Nelson on behalf of S.

13    Chevrolet Cadillac and LM, SAC, LLC and S. Chevrolet Cadillac.

14                And Barbara Hart, Cellino & Barnes.

15                Okay?   Do you have that list?

16                COURT REPORTER:      I do, Judge.

17                THE COURT:     Okay, great.

18                All right, folks.      Well, start out with the

19    understanding that you've got a newbie on MDLs, but I've been

20    doing my research and reading and trying to get up to speed.

21    So I am not in any way embarrassed if you want to instruct me

22    on something.       That is not the kind of judge I am.          I don't

23    mind that at all.       So I will not be offended if someone says,

24    "Well, this is really the proper way to go about business."

25                Something tells me with all of you in the room that
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 18 of 85 PageID #:1196 18




1     you won't all agree on the proper way --

2          (Laughter.)

3                 THE COURT:     -- to go about business.

4                 Thank you for the joint status report.            It's clear

5     that I need to get you your interim counsel.

6                 I don't know if anyone has a position on this; but I

7     have seen in the past where sometimes those position papers,

8     you have a little bit of a three-minute presentation to the

9     Court.    And I have no problem doing that.

10                Is that something that those who have put in for

11    counsel would be interested in?

12                UNIDENTIFIED SPEAKER:       Yes, your Honor.

13                UNIDENTIFIED SPEAKER:       Yes, your Honor.

14                THE COURT:     Okay.   I'll tell you what we're going to

15    have to do for Gayle is just state your name first and then say

16    yes.

17                MS. M. JONES:     Megan Jones from Hausfeld.

18                THE COURT:     Okay.

19                MS. M. JONES:     That is an appropriate way to proceed,

20    your Honor.

21                THE COURT:     Okay.   Is there anyone who thinks that's a

22    bad idea?

23         (No affirmative response.)

24                THE COURT:     Okay.   So the next thing then is when.

25    And I know you're from all over the place.             I'm actually going
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 19 of 85 PageID #:1197 19




1     to be out for a short -- a few weeks because I'm getting a new

2     knee immediately.       And so December 19th is a day that I'm

3     coming back.

4                 Is that a day that people might be able to consider?

5     And if -- is it too close to the holidays?             Because I'm more

6     than willing to punt it into the new year if that's too close.

7                 MR. LEVITT:     Adam Levitt on behalf of The Bon-Ton

8     Stores.

9                 I think the understanding among a lot of people in the

10    room that -- and we're all ready to go right now if your Honor

11    is ready to go.

12                THE COURT:     Oh, I see.     I don't know if I can fit it

13    today, but it would be nice if I could.             I didn't realize that.

14    I'm sorry, I didn't realize that.           Okay.    Thank you.

15                Go ahead.

16                MR. BURNS:     This is Warren Burns from Burns Charest,

17    your Honor.      We're happy to come back in December if that fits

18    into your schedule.

19                THE COURT:     Okay.   So the other intriguing angle that

20    I have which is messing with the schedule today is that I have

21    a 34-defendant Latin Kings gang case scheduled for January, and

22    I gave the defendants kind of a date where I said you might not

23    get your last point for acceptance of responsibility once the

24    U.S. Marshal starts shipping in all these deputies from all

25    around the world and they're going to do that the day before
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 20 of 85 PageID #:1198 20




1     Thanksgiving.      So guess what happened?        I have ten changes of

2     plea tomorrow, and I have three today.

3                 But let me just take a look and see how crazy this is

4     because -- if I give you just a few minutes, how many

5     applications do I have?

6                 MS. M. JONES:     Your Honor, Megan Jones.

7                 It's less than ten.       So if we did five minutes per

8     group, we could probably get it done in an hour.

9                 THE COURT:     That's good.     That's very good.

10                All right.     Let me see what I've got.

11                Do you have the schedule for today?

12                THE CLERK:     I do, your Honor.

13         (Tendered.)

14                THE COURT:     It's horrible.      Okay.

15                All right.     So I have a sentencing at 10:30 and then a

16    meeting and then -- then the changes of plea begin.

17                Well, can we do a little bit of state court feel and

18    start out at 12:30?        And then if I have to take a change of

19    plea, we break for it, and then pick up again.              Would anybody

20    be averse to that?

21                MR. WILLIAMS:     Your Honor, Steve Williams.

22                I think that's fine.       And I just wanted -- it's less

23    than ten.     It's six.     There's six applications --

24                THE COURT:     Oh, that's --

25                MR. WILLIAMS:     -- if my count is right.         If we --
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 21 of 85 PageID #:1199 21




1                 THE COURT:     We can definitely do it.

2                 MR. WILLIAMS:     -- were to do it five minutes max each.

3                 And if I can make a suggestion, which would be -- my

4     perspective would be it should just be those applying rather

5     than other people getting up and saying, "Here's why I think

6     you should pick A or B," because all of us could bring our

7     friends in to do that.        I don't find that to be particularly

8     helpful.

9                 THE COURT:     It's such a beauty pageant.

10         (Laughter.)

11                THE COURT:     Well, we'll see how it goes.         It's all

12    going to be on my schedule, okay?

13                So we'll start at 12:30.        And then if anyone -- I'm

14    going to leave it up to those who filed a petition to work with

15    each other in case someone has an earlier flight, okay?                 So if

16    there's an earlier flight, let that person go earlier and then

17    the others can stay later, just because you're going to be in a

18    holding pattern between these other court calls, okay?

19                All right.     So that should take care of that, and that

20    will give me an opportunity to help you with the appointment of

21    counsel.

22                Now, the next question that seems to be in big dispute

23    is your discovery issue regarding the DOJ material.

24                It seems completely appropriate for me to hold off

25    until I have my interim counsel to give me a nice fair argument
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 22 of 85 PageID #:1200 22




1     regarding that and then from defense to let me know what your

2     position is.

3                 This three million DOJ documents does not intimidate

4     me, nor should it be a situation that should make you nervous.

5     We'll work on some kind of program to get it to you in the

6     appropriate fashion and the right material to you.               So that's

7     not a concern as far as the size.

8                 Confidentiality orders.        I think if I give you an

9     interim lead counsel soon enough, you ought to just be able to

10    work out your confidentiality order and get it online before

11    the end of the year.        You'll send it to me.        And I'll do it the

12    way the Northern District of Illinois does it with the red

13    line, and I can make my own edits to it.             That seems to be the

14    appropriate situation.        So if I give you a lead counsel by next

15    week, then all of this can just fall into place, I think.

16                Okay.   Now, a few things that I am a little bit

17    confused about because I haven't done one before are the

18    tag-along cases.

19                For starters, everything that's come in, I've directed

20    to the Clerk's Office.        They're doing your review for

21    pro hac vice applications.         Most of you should be getting all

22    of those approved as they come through.             We have to just check

23    the roster, and then it goes out.           So I think you should be

24    getting those automatically.          And they're also consolidating

25    automatically, so they're coming in together.              And I'm just
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 23 of 85 PageID #:1201 23




1     getting the list as they're coming along.

2                 But if there's something that is not appropriate in

3     that, I'd love to hear from anybody if they think that I'm

4     doing it the wrong way.

5           (No affirmative response.)

6                 THE COURT:     I had to talk with the Clerk's Office

7     about how they do these things.

8                 Okay.   Let's see.     What else do I have out there for

9     any -- oh, okay.       Who wants to tell me -- can I please just get

10    from some -- maybe I'll pick a couple plaintiffs right now,

11    just to give me what you say is the overarching claims, the

12    federal antitrust claims and the state antitrust claims, and

13    then the difference between the direct purchasers, indirect

14    purchasers.      And then, similarly, I'll call on a few defense

15    attorneys to give me your overarching sense of the defense.

16    Just so I -- that's what I would do at an initial status, okay?

17                So I'll take volunteers.        Any plaintiffs want to jump

18    up?

19                There's the first guy.

20                And you can be second, and you can be third, and you

21    can be fourth.      And then I'll get four over here.           All right?

22                So please stand.

23                What do you intend to prove?

24                MR. WILLIAMS:     Thank you, your Honor.        Steve Williams

25    on behalf of Holmen.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 24 of 85 PageID #:1202 24




1                 So I'm glad you raise this.         I think this is a really

2     critical question as to (inaudible).

3                 Some of the applicants --

4                 COURT REPORTER:      I'm sorry, I can't hear you.

5                 THE COURT:     Yes, I tell you what, why don't you come

6     to the front.       And he said:     This is a really critical question

7     as to what we have to do.

8                 Okay.   Go ahead.

9                 MR. WILLIAMS:     Thank you.

10                So the Court may have noticed, some of the

11    applications actually call out this issue.

12                So, for example, the application Ms. Sims has put in

13    is to represent a class of state law purchasers with indirect

14    claims.

15                And without going through all of the details, because

16    it's a somewhat complicated area, there's two bodies of law

17    that provide damage claims in antitrust cases.

18                Federal law says you can only bring a claim for

19    damages if you dealt directly with the defendant.               There are

20    very limited exceptions to that, and exceptions are not freely

21    granted.

22                Various states have said you may bring cases for

23    damages for antitrust violations even if you didn't deal

24    directly with the defendants.

25                So there's only one complaint before the Court and one
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 25 of 85 PageID #:1203 25




1     case that explicitly says it seeks state law claims.                That is

2     Ms. Sims.     No one else has asserted that.

3                 However, for the rest of the claims, some -- such as

4     the motion I brought, specifically say we want to represent

5     those seeking claims for federal damages.

6                 Similarly, the Kaplan Fox group has submitted that

7     they want to represent agencies because they recognize there's

8     going to be an issue because agencies purchase for advertisers,

9     but the question is who deals directly with the defendant.

10                That is -- it's apparent from the papers submitted so

11    far, that's going to be an issue that has to be addressed.

12                So it's really a matter of deciding how to put

13    leadership in place at the time the Court does it that respects

14    the fact that there are separate state claims that need to be

15    in a separate state law complaint; separate federal claims that

16    need to be in a federal complaint; and then the question of, as

17    between agencies and advertisers, who is the proper plaintiff

18    for the federal damage claims.

19                And I think that's something that it's going to be

20    important for the Court to address at the earliest point to

21    prevent problems and speed bumps about three months from now.

22                THE COURT:     But it's not uncommon, right?         That you

23    would have both the federal and state claims in an MDL like

24    this?

25                MR. WILLIAMS:     It is not uncommon; it is, in fact,
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 26 of 85 PageID #:1204 26




1     common.     But it is routine practice that they would be in

2     separate consolidated complaints with separate representation

3     accounts.

4                 THE COURT:     Got it.    Okay.    Thank you.

5                 MR. WILLIAMS:     Thank you.

6                 THE COURT:     And whoever I called on next.         Thank you.

7     Come on up and introduce yourself, please.

8                 MS. SRINIVASAN:      Thank you, your Honor.        Kalpana

9     Srinivasan from Susman Godfrey on behalf of the plaintiff

10    Mowrer for Iowa.

11                To get back to the Court's initial question as to the

12    claims here, the claims that counsel here and plaintiffs have

13    alleged has to do with price-fixing and being able to share

14    competitive information in the market for local advertising.

15                As the Court is aware since the parties have filed

16    complaints, the defendants in this case and a number of other

17    defendants have been involved in a consent order with the

18    Justice Department which has provided some additional detail

19    and illuminated some of the nature of those allegations,

20    including parties sharing information about their inventory and

21    other information that's deemed competitive and allows them to

22    be able to adjust their price.          And that's really the core of

23    the allegations in this case.

24                I expect -- you know, your Honor referenced the

25    documents and the issue of the Justice Department's
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 27 of 85 PageID #:1205 27




1     investigation.      I do believe that those are going to be able to

2     further enhance the allegations that the parties have already

3     put together.      And as you've seen from the different plaintiffs

4     in this case, the impact -- for example, my client had to

5     purchase political advertising -- the impact of the price

6     elevation and of the inappropriate sharing of competitive

7     information had a direct impact, particularly in this very

8     specialized market for local advertising.

9                 THE COURT:     So wouldn't there be some of those

10    documents, however, that would be protected in the DOJ

11    investigation -- I mean, I don't know.            I'll talk to you all

12    when I get to you as far as where they stand with that.                 But, I

13    mean, it seems that was the one flag that I saw popping up as

14    far as what you want and what you're able to get.

15                MS. SRINIVASAN:      Yes, your Honor.      In other cases,

16    we've had entry of a protective order prior to the production

17    of those documents.        Typically, defendants will be ordered to

18    produce those after an initial case management conference, and

19    they will produce the investigatory documents that they

20    initially turned over to the government.

21                In terms of coordinating for additional documents the

22    government has been able to obtain, I imagine that we will have

23    ongoing discussions about how to do that while protecting the

24    work that the government has done as well.

25                THE COURT:     Got it.    Okay.    Thank you very much.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 28 of 85 PageID #:1206 28




1                 MS. SRINIVASAN:      Thank you, your Honor.

2                 THE COURT:     Anyone else, please?

3                 MS. SIMS:    Good morning, your Honor.         Victoria Sims.

4     I'm from the law firm of Cuneo Gilbert & LaDuca, and I'm here

5     on behalf of John O'Neil Johnson Toyota.

6                 So as stated previously, this case is about

7     overpayment for advertising time as a result of

8     information-sharing by the defendants who own a variety of

9     local television stations.         So we have folks who purchased

10    directly from the television stations; we have folks who

11    purchased from advertising agencies.            My client did both.

12                My client is the only one, as Mr. Williams stated, who

13    is asserting the indirect purchaser claims under indirect

14    purchaser laws.       So that's under a variety of state laws:

15    State antitrust laws, state consumer laws, state unjust

16    enrichment laws.

17                So it is typical when there are state law claims,

18    those do not go in the same complaint as purely direct

19    purchaser claims.       They can be included in a complaint with

20    direct purchaser damage claims, however.             So I can give you a

21    number of examples --

22                THE COURT:     So how does it play out then later down

23    the line?     So we get all of our work done, and then we say

24    we're going to go to trials, I mean -- so you're separated into

25    the state court and the rest are in the federal court?
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 29 of 85 PageID #:1207 29




1                 MS. SIMS:    No, no.     All of the claims are here in

2     federal court.

3                 THE COURT:     As far as trials.

4                 MS. SIMS:    Correct.

5                 THE COURT:     When you go to trial.

6                 MS. SIMS:    Correct, correct.

7                 THE COURT:     Okay.   I've done plenty of bellwether

8     trials for my colleagues who have done these and plenty of

9     others that have been shot back; but, you know, they're all

10    usually tied up and ready for me to go, so I don't know how to

11    do the beginning.

12                All right.     Thanks very much.

13                MS. SIMS:    So just --

14                THE COURT:     Go ahead.

15                MS. SIMS:    Just to clarify, what we seek to represent

16    is a class of purchasers who are asserting indirect purchase

17    claims.

18                THE COURT:     I get it.

19                MS. SIMS:    They're not limited to those indirect

20    purchase claims.       They're, of course, not waiving their direct

21    purchaser claims.

22                THE COURT:     Got it.

23                MS. SIMS:    They do want to make sure that they assert

24    those in the same complaint.          They wouldn't split up their

25    claims between different complaints.            But they're seeking their
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 30 of 85 PageID #:1208 30




1     own complaint, their own case, because they have these unique

2     claims --

3                 THE COURT:     Got it.

4                 MS. SIMS:    -- which are litigated differently.

5                 Thank you so much.

6                 THE COURT:     I get it.    Thank you.     Okay, thanks.

7                 MS. M. JONES:     Briefly, your Honor, not to repeat

8     what's already been covered.          Megan Jones, Hausfeld.

9                 I think most of the issues that you'll hear later

10    today -- the indirect versus the direct controversy, as well as

11    leadership of a certain category of plaintiffs -- can all be

12    handled once lead counsel is appointed.

13                An example, Ms. Hollis Salzman and I are co-lead

14    counsel in Cargo.       We had the very same issue.         The court

15    appointed co-lead counsel.          And they decided whether separate

16    counsel for certain classes were warranted --

17                THE COURT:     Okay.

18                MS. M. JONES:     -- and so I think the issues that

19    you'll face today can be decided once we --

20                THE COURT:     Right.

21                MS. M. JONES:     -- decide lead counsel.

22                THE COURT:     It sounds like I get to turn over a lot to

23    you all who get to do a lot of work.

24                Go ahead.

25                MS. GARVEY:     Good morning, your Honor.         Karin Garvey
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 31 of 85 PageID #:1209 31




1     for The Bon-Ton Stores.

2                 I largely agree with what's been said and what

3     Ms. Jones just said as well regarding the fact that conflicts,

4     should there even be any conflicts with regard to the direct

5     purchasers, those can certainly be handled by lead counsel.

6     And that's what Judge Shah has recently done in the VIX case.

7                 THE COURT:     Okay.

8                 MS. GARVEY:     The one element that I wanted to mention

9     that I think was omitted from the description of the nature of

10    the case as well as the nature of the Department of Justice's

11    complaint and what they said in their competitive impact

12    statement was the significance of the designated market areas

13    throughout the country.

14                The country is divided by Nielsen into different

15    market areas, and those market areas are how advertising time

16    is bought throughout the country.           And that played a

17    significant role, frankly, in the description of what the

18    conduct -- the anti-competitive conduct of defendants was in

19    the DOJ's mind in the sense that it matters where the

20    defendants have overlapping DMAs.           These television station

21    owners own stations in various markets throughout the country.

22    They don't own them in every market.            Sometimes they overlap in

23    a market.     Sometimes it might just be that one of the

24    defendants is in a given market.           And with one in a given

25    market, a conspiracy is a little bit different, of course.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 32 of 85 PageID #:1210 32




1                 THE COURT:     Got it.

2                 MS. GARVEY:     Thank you, your Honor.

3                 THE COURT:     Anyone chomping at the bit that I -- that

4     the others didn't say something that you feel should be said?

5                 Go ahead, Mr. Barz.

6                 MR. BARZ:    I'm not going to speak for the sake of

7     speaking.     I think I would repeat -- what you've heard here is

8     two arguments.      You asked a question what the case is about and

9     you heard some people weaving in why they might be appointed,

10    but I'm going to save that for later.

11                THE COURT:     Okay.   That's fine.      All right.     Anyone

12    else who feels the need?

13                Go ahead.    Come on up.

14         (Approaching.)

15                THE COURT:     And you can move the microphone so we can

16    hear you.

17                MS. KATCHER:     I'm used to this.

18                THE COURT:     You're accustomed to that, right?

19                MS. KATCHER:     I just wanted to speak really quickly

20    because I will save my discussion of advertising agencies for

21    our five-minute talks, but I just wanted to clarify.

22                There can be good reason to make sure that the initial

23    lead structure actually is representative of the way -- the

24    realities of the way people purchase in the marketplace.

25                There are two generally different kinds of direct
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 33 of 85 PageID #:1211 33




1     purchaser plaintiffs.        There are individual businesses of the

2     type that most of the lawyers here are representing who will go

3     directly to a TV station, make a purchase for their advertising

4     spot.

5                 Then there's another group that will go through

6     advertising agencies.        Advertising agencies will purchase

7     directly as part of a range of services that they offer to

8     their clients.

9                 You would want both types of plaintiffs, when you see

10    that there's two groups like that, actually represented in the

11    leadership structure so that potential standing issues,

12    conflicts, can be dealt with early and that those plaintiffs

13    feel they have representation.

14                We had attached to our papers a recent case just this

15    month in the CRT case that shows some of the results if you

16    don't have that starting out.

17                THE COURT:     I saw that.     Okay.    Thanks very much.

18                Go ahead.    Come on.     Good morning.

19                MS. OLIVER:     Good morning, your Honor.         I'll be very

20    brief as well.

21                Jennifer Oliver, MoginRubin, for The Barnes Firm.

22                I would like to also advocate that we establish a

23    structure for leadership as opposed to allowing plaintiffs'

24    counsel to sort of figure out the direct and indirect and

25    advertising agency leadership amongst themselves.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 34 of 85 PageID #:1212 34




1                 The Barnes Firm feels strongly that a strong

2     leadership structure that accounts for directs, indirects,

3     other classes of plaintiffs, as well as various regional and

4     geographic aspects of the case is very important to establish

5     up front.     And so we would advocate, as Ms. Katcher said, the

6     importancy of establishing a leadership structure.

7                 THE COURT:     Okay.   Thanks.

8                 MS. OLIVER:     Thank you.

9                 THE COURT:     I'm going to turn over to the defendants

10    now.    Anybody want to jump in?

11                Thank you.     Make sure you say your name first when you

12    get to the lectern for me.         Thank you.

13                MR. COHEN:     Yes, your Honor.      Jay Cohen from Paul

14    Weiss for Tribune.

15                THE COURT:     Okay.

16                MR. COHEN:     So we're not going to address the

17    leadership structure.        We think the Court is going about this

18    the right way.      Let's establish that.        And we'll work things

19    out with them hopefully in the way we would --

20                THE COURT:     Well, because you don't even think there's

21    an antitrust violation --

22                MR. COHEN:     Correct.

23                THE COURT:     -- right?

24         (Laughter.)

25                MR. COHEN:     I'm going to sit down now, your Honor.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 35 of 85 PageID #:1213 35




1                 THE COURT:     Right?    I got it.

2                 MR. COHEN:     No, we don't think there's antitrust

3     violation alleged in the complaints we've seen so far.

4                 There was simply a story in the Wall Street Journal

5     which contained a leak from the Department of Justice, which

6     led to two dozen complaints which have no more information than

7     is present in the Wall Street Journal article.              That doesn't

8     begin to address what's required under Twombly to plead an

9     antitrust case.       We don't think they can plead an antitrust

10    case.    We don't think the proposed final judgment that only

11    some of the defendants entered into -- my client has a proposed

12    final judgment, but a number of folks sitting at the table have

13    not entered into proposed final judgments with the government,

14    so we're not all similarly situated in that way -- but those

15    judgments on their face don't constitute an admission of

16    liability.     And we don't think there are any facts that are

17    pled in the complaint and they're not, of course, admitted by

18    us; but those facts would not allege an antitrust conspiracy

19    that could survive a motion to dismiss.             So we --

20                THE COURT:     So is it like -- it's a judgment -- it's

21    not a consent --

22                MR. COHEN:     It's a consent --

23                THE COURT:     It's a consent decree --

24                MR. COHEN:     Just like at the SEC, Department of

25    Justice, same thing.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 36 of 85 PageID #:1214 36




1                 THE COURT:     Okay.

2                 MR. COHEN:     It's without -- it's an express denial of

3     liability.     It's without any finding that the facts have been

4     proven by the government.          It is a way of ending a government

5     investigation.

6                 THE COURT:     Okay.   And just to show my naivete on this

7     issue, so this isn't something that the MDL panel, before they

8     send it all off to me, has looked at as to whether it states a

9     claim?

10                MR. COHEN:     They have not.      They have not.      They have

11    not.    The MDL panel, as I understand it, your Honor --

12                THE COURT:     It seems a little backward.

13                MR. COHEN:     Well, I think you've been given the honor

14    of deciding, rather than us deciding it 25 times --

15                THE COURT:     Okay.

16                MR. COHEN:     -- but, you know, we'll work with the

17    plaintiffs to come up with a timely schedule for --

18                THE COURT:     Sure.

19                MR. COHEN:     -- motions to dismiss, and we'll see if

20    there's an operative complaint that's left after that.

21                THE COURT:     Got it.    Okay.    Thank you very much.

22                MR. COHEN:     Thank you, your Honor.

23                THE COURT:     Who else would like to speak?

24                Oh, wow, you're all in -- you're unified.

25                MR. FORTINSKY:      I'll just add one thing, if I may.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 37 of 85 PageID #:1215 37




1          (Laughter.)

2                 MR. FORTINSKY:      Jerry Fortinsky for Sinclair.

3                 Mr. Cohen addressed everything we need to say.

4                 I just want to underscore that the -- the plaintiffs

5     seem to have in mind a model where the Department of Justice

6     does a criminal investigation, and then at the end they

7     discover that they get settlements with some parties that have

8     acknowledged their -- that have pleaded guilty and acknowledged

9     their guilt.      This is not like that.        This is a civil matter.

10    There were no fines.        There was no penalties --

11                THE COURT:     Oh, there's no fines or penalties imposed?

12                MR. FORTINSKY:      Right.    This was not that model at

13    all.

14                And, in fact, as Mr. Cohen said, there was no

15    finding -- no admission of wrongdoing, no finding of

16    wrongdoing, no admission of liability.

17                THE COURT:     So what does the consent decree comprise?

18    An agreement of how to behave in the future?              Is that how it

19    works?

20                MR. FORTINSKY:      Essentially, it was the DOJ

21    establishing norms for what is to be done in the future.

22                I would also underscore that, as one of the

23    plaintiffs' counsel said, in this business there are DMAs.

24    It's not one national market, which is another way in which

25    this case is different from the kind of standard model template
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 38 of 85 PageID #:1216 38




1     that I think many of the plaintiffs' counsel seem to have in

2     mind.

3                 This is not simply one purported nationwide

4     conspiracy.      This is not like that at all.         There's no

5     conspiracy to begin with.

6                 But beyond that, we're talking about DMAs throughout

7     the country representing separate markets.

8                 THE COURT:     Okay.   Thank you for that.

9                 Anyone else from the defense that wants to add

10    anything?

11         (No affirmative response.)

12                THE COURT:     Okay.   All right.     So if I'm on the right

13    track -- and I hope I am, and you're free to correct me if I'm

14    not -- I'm going to do this little fashion show that you do --

15         (Laughter.)

16                THE COURT:     -- and then I'll make my determination.              I

17    intend to do so quickly so that it gets you some guidance.

18                Then once I make that determination, I will expect

19    that you -- I'll give you a date for a proposed confidentiality

20    order.

21                And then from that date, I will give you a proposed

22    motion to dismiss scheduling order.

23                Does that sound like a plan?

24                MULTIPLE COUNSEL:      Yes.

25                THE COURT:     Okay.   Is there something I'm missing in
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 39 of 85 PageID #:1217 39




1     all of that?

2                 MS. M. JONES:     Megan Jones from Hausfeld.

3                 You're not missing anything, your Honor.            But for a

4     good order sake, I would propose that the lead counsel

5     petitions be heard in the order that they were filed, unless

6     there's a flight, and that will help everyone --

7                 THE COURT:     Doesn't bother me.

8                 MS. M. JONES:     -- organize theirselves.

9                 THE COURT:     You're all professionals.        I think you can

10    work that out.      I never micromanage good lawyers, so I don't

11    mind -- whatever fashion you want.

12                Sir?

13                MR. BURNS:     Your Honor, just briefly.        It's Warren

14    Burns from Burns Charest.

15                I am an applicant.       Unfortunately, I have a family

16    matter that requires me to leave this afternoon, and I would

17    not be able to attend the hearing.

18                My colleague Amanda Klevorn from my firm is here, and

19    she can present on our behalf.

20                THE COURT:     That's fine.     I don't mind.      Okay.

21                All right.     So does it make sense before you all break

22    up that I give you that schedule with the idea that I would --

23    I mean, I hate to give myself a deadline for the filing, but if

24    I can work off of, like, an internal deadline, and then give

25    you something maybe before you leave?            Does that sound like a
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 40 of 85 PageID #:1218 40




1     plan?

2                 MR. COHEN:     Just to be clear, we're going to need a

3     consolidated complaint.         I assume that's what your Honor

4     means --

5                 THE COURT:     Yes, exactly --

6                 MR. COHEN:     -- filing of the consolidated --

7                 THE COURT:     You need to do a consolidated complaint.

8     And then I would need to do the motions and the response.

9                 MR. COHEN:     Yes.

10                THE COURT:     And then does it make sense to do that

11    before the interim counsel or wait?

12                MR. COHEN:     Well, we have actually conferred and

13    agreed on a schedule --

14                THE COURT:     Okay.

15                MR. COHEN:     -- which is in the order --

16                THE COURT:     Oh, I don't remember that.

17                MR. COHEN:     -- in the status report --

18                MR. WILLIAMS:     I think what counsel is --

19                THE COURT:     Wait, wait.

20                MR. WILLIAMS:     Defendants have agreed on a schedule --

21                THE COURT:     Oh, okay.    Hold on, hold on.       Hold on.

22    You have to say your name before you speak.

23                MR. WILLIAMS:     I apologize.      It's Steve Williams.

24                MR. COHEN:     Your Honor, we have agreed on a motion --

25    a schedule.      That is correct.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 41 of 85 PageID #:1219 41




1                 MR. WILLIAMS:     That is correct.

2                 MR. COHEN:     Right.    So it's in Section D of the status

3     report.     So that upon the filing of a consolidated complaint,

4     60 days for the motion to dismiss, 60 days for opposition, and

5     30 days for reply.

6                 THE COURT:     That's fine then.      I can use that from

7     when I give you your deadlines.           Okay.   That's not a problem.

8                 MR. WILLIAMS:     Your Honor, if I may, what I wanted to

9     respond to is to the extent what counsel is suggesting is that

10    the other documents that the Court referred to, such as the

11    confidentiality order, need to await the complaint.                I think

12    all of us on our side would disagree with that.               There's no

13    reason for those documents -- protective order, discovery

14    orders, et cetera -- to wait until the consolidated complaint

15    and the motion practice has ended.

16                THE COURT:     Okay.    I'll take a look at it and see.

17                Anything else that needs to be addressed before I go

18    through your presentations?          Anyone?

19                MR. ANTIA:     Your Honor, Mazda Antia on behalf of Gray

20    Television.

21                To the extent the consolidated complaint, when we see

22    it, has issues that are unique to certain defendants, we want

23    to reserve the right to file separate motions to dismiss.

24    We'll file an omnibus motion, but we wanted --

25                THE COURT:     I have no problem with that either.           I
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 42 of 85 PageID #:1220 42




1     look forward to it.        It's not going to be an issue.

2                 MR. ANTIA:     Thank you.

3                 THE COURT:     Okay.   No, that's not an issue.

4                 Okay, folks.     Well, I look forward to this.          This will

5     be fun.

6           (Laughter.)

7                 UNIDENTIFIED SPEAKER:       Famous last words.

8                 THE COURT:     Famous last words, right.

9                 I understand it's a baby one in comparison, so I'm not

10    too worried.

11                Okay.   So I will start up then at 12:30 in the order

12    that you want.      We'll give five minutes each.          And I have to

13    pick up right now with a sentencing and some other matters.

14    All right?

15                MULTIPLE COUNSEL:      Thank you, your Honor.

16                THE COURT:     You might as well start moving out so that

17    the prosecutors come in.

18                For those of you who are making presentations, there

19    is on this floor -- hold on, folks -- on this floor there is an

20    attorney trial bar room, kitty corner from my office.                And if

21    you want to discuss in there, it's got some space for you to do

22    so.    Okay?

23          (Judge Kendall attends to other matters.)

24                THE COURT:     All right.     For those of you waiting on

25    the MDL, you'll have to wait.          We haven't had a break yet from
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 43 of 85 PageID #:1221 43




1     the bench, so we'll come back to you at 1:00 o'clock, for those

2     waiting for oral arguments.

3                 And then you get a little bit of a break.            Okay.

4                 COURT REPORTER:      Thank you, Judge.

5                 THE CLERK:     All rise.    Court is in recess.

6          (Brief recess.)

7          (Proceedings heard in open court:)

8                 THE COURT:     Who is going first?       I heard that you were

9     going to take turns.

10                UNIDENTIFIED SPEAKER:       Yes.

11                THE COURT:     Thank you.

12                Guess what I have?       (Indicating.)     I got this -- this

13    is not -- this is not a red light.           This is like the Wicked

14    Witch of the West.

15         (Laughter.)

16                THE COURT:     Someone gave it to me as a joke because I

17    always tell people, you know, "You have three more minutes,"

18    and then they always go over.          And so guess what?       One has five

19    minutes on it.

20                MS. GARVEY:     We're just going to share our five

21    minutes.

22                THE COURT:     Go ahead.

23                MR. LEVITT:     Okay.    Thank you, your Honor.

24                Once again, I'm Adam Levitt, representing The Bon-Ton

25    Stores.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 44 of 85 PageID #:1222 44




1                 As you'll see if you haven't seen already, I

2     occasionally stutter when I speak.           Not a problem for me;

3     shouldn't be for you.        If anything I say isn't entirely clear

4     in my three minutes of magic, please let me know and I'll go

5     right back over it.

6                 THE COURT:     It doesn't bother me at all.

7                 MR. LEVITT:     Okay.    Anyway, it's clear from the

8     applications that everyone who has applied is probably capable

9     of leading this case.        I think we have a lot of very high

10    quality lawyers here.

11                So the question becomes how to differentiate between

12    each applicant and figure out who should really lead this case.

13                While Ms. Garvey is going to talk about the

14    investigation we did and the scope of our group, I wanted to

15    speak about our client.

16                The Bon-Ton Stores is a larger client, a larger

17    plaintiff, I would submit, than every other plaintiff in this

18    case combined and doubled.          We are a very large plaintiff.         It

19    has purchased almost $100 million worth of ads in the class

20    period.     We have the most significant interest in this case.

21    In the class period, our purchases, as I said a minute ago, far

22    exceed everybody else's.

23                While this is not, admittedly, a PSLRA case where the

24    largest always wins, I'll explain to you why here the Manual

25    for Complex Litigation, Section Number 21, 272, as well as --
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 45 of 85 PageID #:1223 45




1     as well as other judges in this building, as well as right next

2     door, Judge Gottschall, have actually appointed leadership in

3     antitrust cases like this one based upon the size of the

4     plaintiff.

5                 In Blood Plasma Antitrust Litigation, the Shapiro

6     Haber firm was appointed lead counsel.            They represented the

7     Mayo Clinic.      The Mayo Clinic's purchases of plasma far

8     exceeded anybody else's.         So, too, here the Bon-Ton Stores far

9     exceed any -- any other plaintiff here.

10                Likewise, in New York, in LIBOR, the Court said that,

11    and I'll quote, "The magnitude of a plaintiff's economic

12    interest is highly relevant in deciding who should be

13    appointed."

14                So here we have a situation that not only did our

15    client, The Bon-Ton Stores, purchase almost $100 million in

16    local television advertising time in the class period, but,

17    importantly, and as we began speaking about earlier, it made

18    those purchases across the United States.             So we're not just a

19    one -- one-market player, like almost every other proposed

20    plaintiff here.

21                We -- our client operated 270 retail stores across the

22    United States.      As Ms. Garvey spoke about earlier, the

23    importance of the existence of DMAs around the country, we are

24    in over 50 of them.        There isn't another plaintiff here who can

25    say anything like that.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 46 of 85 PageID #:1224 46




1                 So the breadth and depth that our client brings to

2     this case is one of the plus factors that sets us apart.

3                 Also our client is a direct purchaser.            They purchase

4     through -- they purchase through a cost-plus contract with the

5     agents.     And it's been clear that when an agent is simply --

6     simply a purchasing agent, as the courts have stated, for

7     example, in Cathode Ray, as well as in In Re. Toilet Seat

8     Antitrust Litigation, where the fact is that --

9                 THE COURT:     There's one I didn't get.

10         (Laughter.)

11                MR. LEVITT:     I understand.      It's the glamorous side of

12    the law, your Honor.

13                THE COURT:     Exactly.

14                MR. LEVITT:     It's just one of those things.          God knows

15    what the second choice name would have been in that case.

16                So here our client's contract with its advertising

17    agency specifies, for example, that our client will be charged

18    at the rates charged by the owners of the media, less any

19    agency commission.       Likewise, our client's contract specified

20    that its agent will purchase media on behalf of Bon-Ton as

21    directed by Bon-Ton and only with its prior written

22    authorization.      So the direct purchase link there is very

23    clear.

24                The agent -- I know that a lot of people are going to

25    probably say that the agency issue actually matters here.                 I'll
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 47 of 85 PageID #:1225 47




1     be very clear.      It doesn't.      We are a direct purchaser.

2                 Finally, and then I'll turn it over, is that we are a

3     Chicago law firm.       My office is right down the block.

4     Coincidentally, the indirect purchaser's counsel, Mr. Clifford,

5     for example, is here in Chicago, thereby increasing the

6     coordination aspects of the indirect piece of this case, the

7     direct piece of the case.

8                 THE COURT:     So I had a plaintiff's lawyer who once

9     told me -- I said, "You've missed your last two statuses."                 And

10    he said, "Well, Judge, I'm here in the building every day."

11    And I said, "What am I supposed to do?            Go out in the hallway

12    and go, Mr. So-and-So, come here."           And I thought maybe that's

13    what you're suggesting, I could just yell out the window, "I

14    need you, get over here."         Is that the idea?

15                MR. LEVITT:     We'll cross that bridge when we come to

16    it, your Honor.

17         (Laughter.)

18                MR. LEVITT:     Thank you very much.

19                THE COURT:     Thank you.     Okay.

20                MS. GARVEY:     Your Honor, Karin Garvey also for The

21    Bon-Ton Stores.

22                I first wanted to highlight the first 23(g) factor,

23    which is work done to investigate the case.

24                Earlier, Mr. Cohen for the defendants said that the

25    plaintiffs' complaints simply parroted back these bare fact
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 48 of 85 PageID #:1226 48




1     allegations that were included in a Wall Street Journal

2     article.

3                 That's simply not the case for our client.             If you

4     take a look at our complaint, that is not what we did.

5                 It may be what the 18 complaints did that were filed

6     before ours, but it is simply not what we did.

7                 We spent nearly 375 hours prior to filing our

8     complaint investigating the nature of the claims here.                We

9     spoke with over 70 former employees and/or industry insiders to

10    try to learn what was going on.           We filed a FOIA request with

11    DOJ.    We've researched the defendants.          We worked with an

12    economist.

13                Through that investigation, we discovered the

14    significance of the designated market areas, the DMAs, and the

15    real significance of the overlapping DMAs in this industry, as

16    I explained earlier.

17                And, of course, this ties in to the size of our

18    client, as Mr. Levitt said a minute ago, because our client

19    purchased in over 50 DMAs.

20                I want to be very clear that we disagree with

21    Mr. Fortinsky that a DMA here has anything to do with what a

22    relevant market is.        It can have a nationwide conspiracy even

23    where DMAs play a role.

24                I also want to say that given your Honor's comment at

25    the outset of our hearing this morning that this is your first
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 49 of 85 PageID #:1227 49




1     MDL, I just wanted to say --

2                 THE COURT:     Don't be -- I'm not afraid of it.

3          (Laughter.)

4                 MS. GARVEY:     I just wanted to say a word about the

5     size and structure of the proposed leadership groups.

6                 We've applied here as a two-firm structure.             We don't

7     need a liaison counsel because, as you noted, you could yell

8     out the window at Mr. Levitt and he would come running.                 And

9     this is, in your words, a baby MDL.            It is not a massive MDL.

10    It just simply isn't.

11                And I'll also note that you might have seen in some of

12    the submissions firms filing papers in, quote, unquote, support

13    of other firms.

14                In our experience and the experience of multiple

15    courts who have spoken on this issue and the Third Circuit Task

16    Force which has written on this issue, support usually comes in

17    exchange for promises of work.          That's why firms support one

18    another.     Then they get to do work on the case.            We want to be

19    clear that we have not made any promises here to other firms in

20    exchange for support.        We did not promise work to anybody else.

21                And that's important because, again, it goes back to

22    the size of the case and the proposed leadership structures.

23                This isn't a case where you need five, six, seven,

24    even four firms working on it.          It's just not that large.

25                Of course, having said that, if we need help, we are
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 50 of 85 PageID #:1228 50




1     more than happy to reach out to other firms here.

2                 If your Honor chooses to appoint your own leadership

3     structure involving other firms, we've worked with all of the

4     firms in the courtroom before and we'd happily do so again.                     We

5     just don't think that anything larger than our two-firm

6     structure is needed here.         We think that our firms are more

7     than capable of handling this case.

8                 We have decades and decades of antitrust experience.

9     We have decades of experience before this very Court.                We have

10    trial experience.       And significantly here, given the role of

11    the DOJ case, we should mention that we have a lot of

12    experience working with the government.

13                We also bring to the table diversity.           We have a team

14    assembled that is diverse in terms of gender, in terms of race,

15    in terms of sexual orientation, something that we know a lot of

16    courts have been focusing on of late because, of course, with

17    diversity comes various perspectives to a litigation that bring

18    a lot of value.

19                And I'd like to maybe just say one more personal note

20    about me.     I went into this in more detail in our papers.              But

21    I actually spent 18 years on that side of the V.               I'm very

22    familiar with defendants because I did it for almost two

23    decades.     And because of that, I bring a certain perspective to

24    a case that I think is often lacking.

25                I've been able to cut through so many issues and break
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 51 of 85 PageID #:1229 51




1     up so many log jams in my three years on the plaintiffs' side

2     of the V because I understand sort of what's driving the

3     defendants, what's driving, frankly, their clients who are

4     ultimately, of course, the decision-makers.              And that's brought

5     a lot of efficiency in the cases that I have worked on.

6                 So unless your Honor has any questions --

7                 THE COURT:     I don't.    Okay?

8                 MS. GARVEY:     Thank you.

9                 THE COURT:     Thanks very much.

10                And I didn't even, like, take out my crystal ball and

11    the flying monkeys.

12         (Laughter.)

13                THE COURT:     Okay.   Who is next?

14         (Approaching.)

15                THE COURT:     Good afternoon.

16                MS. OLIVER:     Good afternoon, your Honor.         Jennifer

17    Oliver on behalf of The Barnes Firm.

18                And I am here to argue for appointment of Daniel Mogin

19    to the leadership of this case.

20                Your Honor, if I may, I'd like to touch first upon --

21    and I did this earlier as well -- what we think is the

22    importance of establishing an effective leadership structure at

23    the outset for this case.

24                As some of my colleagues mentioned earlier, this is

25    inherently a local case.         It's in the name of the case.          And
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 52 of 85 PageID #:1230 52




1     there are a lot of regional sort of realities to the facts of

2     the case.     It is about local TV advertising.           And, therefore,

3     we are proposing a three-firm leadership structure, with one

4     firm from the West, one from the Mid-Continent, and one from

5     the East.

6                 We are also proposing that the direct and indirect

7     purchasers should be separately represented, and that is due to

8     the additional burdens that the indirect purchasers will face

9     with regard to discovery and proving damages and things like

10    that.

11                And -- but within the direct purchasers, we're

12    proposing a three-firm leadership structure, and feel that it's

13    very important that the Court establish that up front rather

14    than just allowing counsel to sort of divvy up work among

15    themselves without all members of the class necessarily being

16    fairly represented.

17                One of the reasons we think it's very important to

18    establish a team is that, rather than a single mega plaintiffs'

19    firm sort of doling out work, a team will allow diverse

20    approaches and viewpoints to be brought to the case.

21                We would say that a team does not mean inefficient.

22    We have been party to many very efficient leadership teams and,

23    in fact, have worked with many of the folks in this room on

24    other MDLs in teams.

25                And as your Honor said earlier, it may not be a huge
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 53 of 85 PageID #:1231 53




1     case, but we don't really think that it's a baby case.                I think

2     you can see on this side of the room there are many lawyers

3     from many of the top defense firms in this country representing

4     large media companies.        There's going to be significant

5     discovery.     I think the term three million documents has

6     already been thrown around today.           So we would say it's not a

7     baby case.     And a team is, in fact, appropriate to handle the

8     case.    And at the end of the day, no one firm is going to

9     litigate this case on its own.

10                And, again, my colleague before me said this, but I

11    would also recognize that many in this room are very capable of

12    litigating this case, and so it's really a question of what

13    will best serve the class in terms of structure.

14                And I would next like to talk about our client as

15    well.    Our client, The Barnes Firm, is a truly direct

16    purchaser.     They do not purchase through any outside agents.

17    They deal directly with defendants.            And they have purchased

18    more than $15 million of ads during the class period.                They are

19    in three of the top 30 DMAs in the country, including Los

20    Angeles, which is the second largest; and San Francisco, which

21    is the eighth largest; and including overlapping DMAs, which is

22    an issue that some of my colleagues have discussed in their

23    complaints because DMAs, where there are overlapping

24    defendants, may have been especially affected here in this

25    price-fixing conspiracy.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 54 of 85 PageID #:1232 54




1                 And so our client has a very strong interest in the

2     outcome of the case.        We've already done a lot of diligence

3     with our client in gathering significant data on their ad buys

4     over the years.

5                 And, in fact, our client is so ubiquitous that if you

6     look on YouTube, there are dozens of videos of toddlers singing

7     their jingle.      It's -- they have a very strong interest in the

8     outcome of this case, and it's very central to their business

9     motto.

10                And, finally, our client is the only Western client --

11    or Western plaintiff in the MDL.

12                So I'll direct your Honor to Exhibit B of the Daniel

13    Mogin declaration that was filed with our leadership

14    application.      And I do have a copy of it here if you would like

15    me to hand it up.       But you will see that the plaintiffs here

16    are actually quite concentrated in the East and Mid-Continent.

17    And The Barnes Firm really stands alone west of the Rockies as

18    a sole Western plaintiff.         And so if your Honor does choose to

19    adopt a proposed leadership structure of one West, one

20    Mid-Continent, and one East firm, our client is alone in the

21    West.    And we are -- our client does advertise in San Diego,

22    L.A., and San Francisco, some of the largest DMAs at issue

23    here.

24                And, finally, but very importantly, I would like to

25    talk about our firm and our firm's capabilities.               As I said
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 55 of 85 PageID #:1233 55




1     earlier, many firms here are very capable of litigating this

2     case.    But we, too, have a long history of litigating antitrust

3     matters, including in this district.

4                 We recently litigated and partially settled the Kleen

5     case in this district for more than $350 million, along with --

6     we were lead counsel in that case.           And we were co-lead with

7     some others in this room.         And that was the third largest

8     antitrust settlement, we believe, ever to be reached in the

9     Northern District of Illinois.          And that was litigated by

10    Daniel Mogin and also my colleague here in the courtroom, Jodie

11    Williams.

12                Dan Mogin has more than 38 years' experience

13    litigating antitrust matters around the country, including in

14    this district, and he has been lead counsel in many.

15                We also have -- he's an antitrust professor.             And

16    he -- his partner, John Rubin, is a Ph.D. in economics.                 So we

17    have quite strong econometric skill on our team as well.

18                As I mentioned, my colleague, Jodie, litigated the

19    Kleen case in this district for a significant settlement.

20    Partial settlement so far.         She's also very active in the ABA's

21    Antitrust Section and is the lead of the Antitrust Section of

22    the Women's Initiative.

23                And as my colleague before me said, I, too, have

24    litigated on this side of the V.           I was at Weil Gotshal for ten

25    years and have, in fact, tried complex actions, including on
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 56 of 85 PageID #:1234 56




1     behalf of media companies, such as ESPN and Walt Disney.

2                 My colleague, Jodie, was also a former staff attorney

3     at the FTC, so we have experience on the government side as

4     well.

5                 The firm has ample resources to litigate the case

6     efficiently, as we have done in other cases where we have

7     served as lead counsel, including working on name brand

8     prescription drugs, which was, in fact, the largest antitrust

9     settlement to be reached in this district.

10                And, by the way, the prescription drugs matter

11    involved a leadership team of four firms from around the

12    country, including West, East, and Mid-Continent.

13                And so, in sum, you can read our many accolades of our

14    firm in our papers and awards that we've received, as well as

15    the other firms here.        But we would suggest that the Court

16    apply our suggested structure of three firms -- East, West, and

17    Mid-Continent -- because that structure will best serve the

18    class as required by Rule 23.          And we request that Dan Mogin be

19    appointed, along with his team, to the -- any structure that

20    that Court -- that the Court should choose, and has ample

21    resources to litigate the case on our own or as a part of the

22    team that we propose.

23                So I'm not sure if your Honor has any questions, but

24    thank you for your consideration.

25                THE COURT:     Thank you very much.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 57 of 85 PageID #:1235 57




1                 I feel like I'm in an episode of The Bachelor right

2     now.

3          (Laughter.)

4                 THE COURT:     I really do.

5                 MS. OLIVER:     I would love the honor of a rose, your

6     Honor.

7          (Laughter.)

8                 THE COURT:     I don't know the show that well to know

9     what that means.

10         (Laughter.)

11                THE COURT:     Okay.   Come on forward.

12         (Approaching.)

13                MS. SRINIVASAN:      Thank you, your Honor.        Good

14    afternoon.     Kalpana Srinivasan on behalf of Susman Godfrey.

15    And with me is Suyash Agrawal from Massey & Gail.

16                We agree with the Court that this is a case that has a

17    cabin scope.      And while the claims here are really important

18    about competition in the market for local advertising, we

19    believe it is a case that's well suited for treatment and

20    handling by a single firm structure with a liaison counsel.

21                It's unlike some of the antitrust MDLs we've seen

22    which involves a ubiquitous product, like a cellphone or

23    multiple different products, and those have compelled larger

24    structures.

25                The reason for proposing a single-firm structure is
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 58 of 85 PageID #:1236 58




1     really three-fold:       One, our firm has had extensive experience

2     handling MDLs, as many of the firms here have, and really doing

3     so leanly.     I served as co-lead counsel in an antitrust MDL in

4     the Northern District of California against Qualcomm, which we

5     recently certified, involving 250 million class members.                 We

6     did that with a team of one -- two co-lead law firms and a

7     plaintiff steering committee firm.           And, frankly, that involved

8     about, you know, 10 to 15 core lawyers really understanding the

9     case top to bottom.

10                The Court referenced here not being daunted by three

11    million documents, and that -- that is fair.              We are not

12    either.     That's a case in which we had something like 40

13    terabytes' worth of discovery.

14                But, again, we found that having a centralized team of

15    people who really know the documents, who can effectively

16    depose witnesses, who can argue and prepare briefs, is much

17    better than having a lot of decentralized assignment and work.

18                And by virtue of those -- both that action in which we

19    were coordinated with the Federal Trade Commission's case and

20    the Auto Parts MDL in which we work with the Justice

21    Department, and we've had a lot of experience working with

22    those regulatory agencies, and we think it will be extremely

23    important in initially getting the case going on obtaining

24    documents.

25                Beyond the general MDL experience, we have a lot of
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 59 of 85 PageID #:1237 59




1     experience trying to verdict class action cases.               Our firm has

2     tried more than a dozen antitrust class actions with over a

3     billion dollars in verdicts.

4                 We have also tried the defense side of class action

5     cases to verdict.       I myself have tried two defense class

6     actions to their conclusion.

7                 Our proposed liaison counsel also brings that

8     experience to the table of being on both the plaintiff and

9     defense side and substantial trial experience.              And we really

10    believe that aspect of it.         The experience in trying cases

11    affects the entire way in which the case is managed and run.

12    We try all kinds of cases, and not just class actions, but

13    other cases that we may take on a contingency where we bet

14    against ourselves.       And what we really try to do is make those

15    as efficient as possible, focusing on the outcome, trying to

16    figure out what the key issues are in the case.               And we do so

17    pursuing very large defendants on our own, including Samsung

18    and Apple, the largest banks in the country.

19                And, ultimately, we believe that kind of approach

20    enures to the benefit of the class by having people who really

21    have to know everything and who are very focused on that

22    particular case.

23                We have found it really productive and beneficial to

24    the class in terms of controlling the structure where the Court

25    has limited the leadership to a firm or potentially to two
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 60 of 85 PageID #:1238 60




1     firms and to place specific restrictions and guidance on how

2     work is assigned and how it is billed.

3                 Finally, your Honor, a little bit about our plaintiff

4     who is -- you know, purchased political advertising during the

5     class period.      We really think that underscores the importance

6     of local advertising in that market and the ability of people

7     to be able to access it and the impact that price competition

8     has on it as well.

9                 We are happy to work with other firms if that is what

10    the Court elects, but we do believe this is a case that can be

11    handled efficiently and with a focus on results for the class

12    by a single firm.

13                Thank you, your Honor.

14                THE COURT:     Thank you.

15                Oh, you're not going to say anything?           You just came

16    up as window dressing?

17         (Laughter.)

18                MS. SRINIVASAN:      He's my window dressing.

19                MR. AGRAWAL:     I'm happy to be window dressing.           And

20    I've always been told that when counsel has said it

21    effectively --

22                THE COURT:     Right.

23                MR. AGRAWAL:     -- the best thing to do is say nothing

24    at all.

25                THE COURT:     Right.    I say it all the time on the
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 61 of 85 PageID #:1239 61




1     bench.    Okay.

2                 So if they're the suitors and I'm picking, then what

3     are you, like, the parents?          Making sure --

4          (Laughter.)

5                 THE COURT:     -- making sure I don't bring in an in-law

6     into the -- into the suit that's going to make a mess out of

7     everything?

8                 Okay.   Thank you.

9                 MS. M. JONES:     Good afternoon, your Honor.          Megan

10    Jones for Hausfeld, LLP, speaking on behalf of myself, Robins

11    Kaplan, Kessler Topaz, Scharf Banks, and Freed Kanner.

12                THE COURT:     Okay.

13                MS. M. JONES:     Our submission is at Docket No. 106.

14                THE COURT:     Got it.

15                MS. M. JONES:     There are many good lawyers in the room

16    today, and what we want to talk to you about is determining the

17    best lawyers for this case.

18                We think there are four reasons.          We build MDL teams

19    all the time.       We're in some of the largest antitrust cases,

20    some of the most nuanced, in college athletics, not just

21    commodity products.        We have experience in antitrust cases.

22    This is what we do.

23                We are prepared to represent a large range of

24    interests.     In the cases that we represent, we represent

25    manufacturers that live across the United States.               We are
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 62 of 85 PageID #:1240 62




1     prepared to represent this class to the best of our ability

2     regardless of each class member's particular circumstances.

3                 We also believe in diverse teams in terms of

4     geographics, capabilities, and gender.

5                 We also have been heralded for professionalism by both

6     the bench and the bar.        And what we think answers the question

7     most solely in this case about what puts us apart is our

8     professionalism.

9                 We have a team that I think is a dream team to lead

10    this case.     This Court can trust us to be consistently

11    professional.      We are well versed in working on building with

12    teams.    We know how to reach consensus with large groups of

13    plaintiffs, which will clearly come into play today.                We know

14    how to put together a litigation plan that has diverse and

15    often conflicting points of view.           We know how to avoid

16    unnecessary motion practice through strict negotiations on the

17    plaintiffs' side before it gets to you.             And we save our

18    conflict on the defense side for the most important legal

19    issues.

20                To make that point stronger, here is what others have

21    said from the bar and publications about us.              We are

22    personable.      We are highly respected.        We are professional

23    problem solvers.       We are respected from all contingents.            We

24    are well prepared.       And we know what's important and what

25    isn't.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 63 of 85 PageID #:1241 63




1                 And lest you think we're merely proficient, they've

2     also said that we're trailblazers, that we're heavyweight

3     practitioners.      We are outstanding and savvy.          And there are

4     those among us that have been awarded the International

5     Development Award of Distinction and the Antitrust Division's

6     Assistant Attorney General Award of Distinction.

7                 So we respectfully submit that this Court should

8     combine our professional and innovative strengths and propose

9     the following structure:         Hausfeld as lead counsel, with Robins

10    Kaplan and Kessler Topaz as a member of a two-firm steering

11    committee, with Freed Kanner as liaison counsel.

12                Others do support this, but they do it because they

13    support our judgment.

14                At Docket 115, you'll see their support, which has an

15    express statement that they were not promised work in support

16    of that.     And I draw the Court's attention to that.

17                But this is because we -- our team combines decades of

18    antitrust experience.        Blue Cross, Air Cargo, Interchange, VIX,

19    Auto Parts.      Hollis Salzman and I have worked together as

20    co-lead counsel multiple times before, and we're a well-known

21    quantity.     We have media trial experience.          We have a former

22    DOJ antitrust federal prosecutor and trial lawyer.               We have a

23    former in-house counsel.         We have an electronic discovery

24    specialist that will save this Court time and headache by

25    nuanced negotiations with defendants about what actually works.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 64 of 85 PageID #:1242 64




1     We have an accomplished local trial lawyer who has been a

2     member of this district's trial bar for 30 years, Ms. Stephanie

3     Scharf.     We have a deep and longstanding commitment to

4     diversity and inclusion.         We have a liaison counsel that's

5     gotten the top three antitrust settlements in the

6     Seventh Circuit.       We have third -- four FBI investigators at

7     our disposal to investigate this industry.             And in an express

8     point about how we're working together, our three firms have

9     already sent out, for the benefit of the class, letters to

10    third-party preservation.         We've already started working.

11                We know everyone in this room, and we are happy to

12    build teams that make sense.          And I have to say that takes a

13    certain temperament with all these points of view, and I'm glad

14    to say we have it.

15                We will allow -- but our lean structure will allow

16    this Court to hold one person responsible, and that would be

17    me.    If there's overbilling, if there's overstaffing, if

18    there's over -- too many people at a deposition or a hearing,

19    you have a lean, mean structure that you can call onto the

20    carpet for the lack or to -- of progress in this case or to

21    praise it for what it has done.

22                We can be trusted to lead this case efficiently and

23    help the Court answer questions based on our years of

24    experience.

25                For example, it's premature for counsel right now to
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 65 of 85 PageID #:1243 65




1     be advocating for separate counsel for groups or regions.                 I'll

2     just shortly say that we don't know the entirety of the class

3     right now.     We don't have the make-up, and nor is there a

4     record right now to submit or support subclasses for regions

5     and/or groups of plaintiffs.

6                 I will call the Court's attention the -- in one of the

7     cases, the Mayo Clinic was heralded as an amazing plaintiff,

8     and the Court relied upon that in appointing class counsel, and

9     then the Mayo Clinic withdrew and was not included in the

10    amended complaint.

11                And so that's one of the reasons why large clients are

12    not part of the matrix.         It's really about the skills of the

13    lawyers, which I think we have.

14                And in terms of the subclasses and the conflicts, I

15    can tell you, every single plaintiff lawyer in this room is

16    highly incentivized to avoid conflicts and get a class cert.

17    upheld in the circuit.        And if there is a need for subclasses,

18    there's not a person among us that won't appoint someone.

19                And so Judge Gleason, Judge Koeltl, Judge Robinson, in

20    Air Cargo, BuSpar, and Coumadin, faced the exact same issue

21    that you did about whether they should appoint regional or

22    subclasses, and they chose not to do so.             They appointed lead

23    counsel, and let lead counsel determine what was in the best

24    interest of the class.

25                Thank you.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 66 of 85 PageID #:1244 66




1                 THE COURT:     Thank you.     Okay.   Number 5.

2                 MR. BARZ:    Good afternoon, your Honor.

3                 THE COURT:     Good afternoon.

4                 MR. BARZ:    Jim Barz on behalf of Robbins Geller Rudman

5     & Dowd and Scott & Scott, which are seeking to be appointed

6     interim lead counsel.        And we're Docket No. 109.

7                 So, your Honor, no one factor is dispositive.             Each of

8     the candidates has highlighted certain relative strengths.                 I

9     want to highlight four of ours.

10                First, our two firms are not just plaintiffs' firms,

11    not just class action firms, but specifically antitrust.

12    Leading plaintiff antitrust firms.           There are very good defense

13    lawyers on the other side of the table.             And I agree with

14    everybody that's gone before me.           You've got some pretty good

15    choices here on the plaintiffs' side.             But I do think there are

16    differences even amongst the great candidates.

17                We are the largest plaintiffs' class action firm in

18    the country at nearly 200 lawyers.           We have a proven track

19    record individually and with the firm we've partnered with in

20    this application, Scott & Scott.

21                Together, our firms in the last several years have

22    settled four separate antitrust class actions and recovered

23    over $10 billion for the class, including what I believe is the

24    largest class action antitrust settlement ever in Visa

25    Interchange.      It also includes a case called ISDAfix antitrust,
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 67 of 85 PageID #:1245 67




1     which we settled last week before Judge Furman in the Southern

2     District of New York.        And when I heard your Honor mention that

3     this was your first MDL, I wanted to point out what Judge

4     Furman had said.       And it's in our papers.        He said last week at

5     the hearing:      "This was, I think it is fair to say, probably

6     the most complicated case I have had since I've been on the

7     bench.    I cannot really imagine how complicated it would have

8     been if I didn't have counsel who had done as admirable a job.

9     You have done, in my view, an extraordinary service to the

10    class."

11                And that's who we are.        And that's not just

12    individually, but working together.            We know how to work

13    together cooperatively.         And along with other firms, we've done

14    that as well.

15                So you've heard today about various complications.

16    And if I can borrow a TV ad, since it's a TV ad case, you know,

17    I would say that we're like the insurance commercials.                We know

18    a thing or two because we've seen a thing or two.               So all these

19    different complications --

20                THE COURT:     I hope there's no copyright lawyers --

21         (Laughter.)

22                THE COURT:     -- in here right now.

23                MR. BARZ:    All these complications you've heard

24    about -- different geographies, different types of buyers,

25    direct and indirect -- we've dealt with all these issues.                 And
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 68 of 85 PageID #:1246 68




1     we believe that we're well capable of simplifying them and

2     crystallizing the disputes for the Court's consideration.

3                 So -- and we've also put together -- well, let me turn

4     to my second factor, which is courts when they're assigned an

5     MDL often look to a local presence that can have advantages for

6     the class, such as saving money for time and travel expense,

7     and also the class benefits from having counsel who is familiar

8     with local rules and practice.          And that's something that I

9     obviously have.       I'm the head of our Chicago office, and I've

10    practiced here my entire year -- for 20 years.

11                We also, your Honor, I would note, have the largest

12    class action settlement after a trial in the Seventh Circuit's

13    history, as far as I know.         And that was our case, Jaffe versus

14    Household.     It was tried before Judge Guzman.           It was reversed

15    on damages at the Seventh Circuit, reassigned to Judge Alonso,

16    and settled on the morning of trial, before Patrick Fitzgerald

17    nonetheless.      And I thought that was a real badge of honor when

18    a client is willing to pay us that type of -- or when the

19    defendants are willing to settle a case for nearly $1.6 billion

20    rather than go to trial with that stellar of a team.                And I

21    think it speaks to our professionalism and our ability to

22    represent the class well here, too.

23                THE COURT:     I bet Alonso was happy.

24         (Laughter.)

25                THE COURT:     He was very new when he got that case.               I
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 69 of 85 PageID #:1247 69




1     don't think he was on the bench but maybe a year, I think.

2                 MR. BARZ:    I think that's about right.

3                 THE COURT:     Yes.

4                 MR. BARZ:    I had a different PSLRA case in front of

5     him which settled, so I think it gave a good -- at least a

6     guidepost up to that point.

7                 THE COURT:     He was probably grateful.

8                 MR. BARZ:    And third relative advantage I would

9     highlight is we jointly represent -- Scott & Scott and Robbins

10    Geller -- the diverse members of the class.              You've heard a lot

11    today about whether there should be a separate representation

12    for advertising agencies versus the sort of retailers and

13    people just out advertising themselves.             We don't think there's

14    a need for two classes.         We think they're both just people that

15    are buying ads.       But we represent both.        We've got Massey

16    Jewelers, which is a local retailer advertising, and we've got

17    Kevin Forbes, who was an advertising consultant and acted a lot

18    of ways like advertising agencies.           So we think that puts us in

19    a unique position amongst the candidates to be sensitive to any

20    particular interests amongst all the class members.                And we

21    think that factor weighs more in favor than particular size.

22                You heard about size of lawsuits.          In the PSLRA,

23    Congress has specifically said we want to give priority to the

24    investor with the largest loss.           And I think it speaks volumes

25    that there's no such law passed for antitrust cases because it
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 70 of 85 PageID #:1248 70




1     recognizes that somebody who buys $100 million worth of ads

2     doesn't necessarily reflect your typical class member.                And

3     that's why the Courts have discretion to fashion who they

4     believe for that particular case is best suited.

5                 Nothing I've heard so far suggests that you need to

6     appoint multiple counsel to represent various interests.                 I

7     think if you start to go down that track, you run the risk of

8     parallel litigation inefficiencies.            Now the defendants, every

9     time they want to get an answer, they've got to call two

10    separate sets of lead counsel.          We think our structure is

11    efficient.     It provides one-stop shopping for the Court and the

12    defendants to get their answers.

13                And as Judge Dow in another MDL I'm in front of

14    recently noted, it's an interim appointment.              Right?    So it can

15    be reconsidered if there's a concrete dispute later on.

16                But at this time, we think -- we agree with those that

17    have advocated a lean structure.

18                I note, your Honor -- I'm not going to go through it

19    because you've heard all our beautiful bios and everything

20    else -- but we've submitted papers, too, that explain the

21    diverse team we have, people with very significant antitrust

22    experience.      I've done lots of things, including antitrust

23    cases.    Judge St. Eve recently appointed me to the Plaintiffs'

24    Steering Committee in the DMS Antitrust Litigation in this

25    court, with Mr. Clifford as liaison counsel.              So we've worked
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 71 of 85 PageID #:1249 71




1     well with others.       And I think the Court recognizes that we add

2     value in these cases.

3                 Finally, your Honor, if there is a last tie-breaker I

4     could offer up, our firm, because of its size and because we

5     specialize in class action cases, I think is uniquely situated

6     amongst the firms, and we actually have the capability to host

7     our documents in-house, and that can represent a significant

8     savings to the class as well.

9                 So unless you have any questions, we would rest on our

10    brief and those arguments.

11                THE COURT:     Okay.   Thank you.     I don't have any

12    questions.     Thanks very much.

13         (Approaching.)

14                THE COURT:     Good afternoon.

15                MS. KLEVORN:     Good afternoon.      Good afternoon, your

16    Honor.    My name is Amanda Klevorn, and I'm with the law firm of

17    Burns Charest, here on behalf of the plaintiff LM SAC, LLC.

18    And I'm speaking on behalf of Mr. Warren Burns' application --

19    he does apologize again, had to leave early.

20                THE COURT:     It's not a problem.

21                MS. KLEVORN:     And so I will just reiterate what

22    everyone has already said, which is obviously there are many

23    talented attorneys here today who are -- who have the

24    experience and who can capably lead this MDL.              And my firm is

25    comfortable resting on our written submission with respect to
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 72 of 85 PageID #:1250 72




1     our lawyers' experience and qualifications.

2                 But what we wanted to focus on today is the work that

3     our firm has already put in to developing this case for the

4     good of the proposed class.

5                 And I know Mr. Levitt's team earlier mentioned Rule

6     23(g), which provides that the Court should consider the work

7     that an applicant has done to identify potential claims.

8                 And our view is that our firm really does stand out in

9     that respect.

10                We did not file a complaint for our client as soon as

11    the Wall Street Journal article came out or as soon as the

12    other media, you know, public coverage came out.               We actually

13    decided that it was indeed in our client's best interest to

14    examine the case more carefully, and so we expended our own

15    resources to hire our own experts.           Those experts spent months

16    looking at data that we acquired on media and advertising

17    pricing issues.       And the results of that economic analysis are

18    set forth in our complaint.          And that is something that really

19    sets our complaint apart, I think, from most of the other

20    complaints that are on file.          And we talked about the results

21    of that economic analysis in our application as well.                And the

22    short version is that the work we've done shows that

23    advertisers paid somewhere between 11 to 25 percent higher

24    prices in markets where the Defendant Sinclair and Defendant

25    Tribune both participated.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 73 of 85 PageID #:1251 73




1                 And so that's really -- the primary thing that we want

2     to emphasize here is we put a lot of time and effort and

3     resources into investigating this case, and so we think that

4     really sets us apart from many of the other applicants here

5     today.

6                 And I will just conclude on that point.            We think that

7     economic analysis, paired with our firm's experience, sets us

8     apart.

9                 And so we would respectfully request that Mr. Burns be

10    appointed as interim lead counsel for the proposed class on

11    those bases.

12                THE COURT:     Okay.    Thank you very much.

13                That was it, right?       Six?   Did we decide?

14                Oh, we have more?       Well, someone said ten, and then

15    someone said six.

16                UNIDENTIFIED SPEAKER:       My math was not very good.

17                THE COURT:     Oh, so there's ten.

18                UNIDENTIFIED SPEAKER:       No, nine.

19                THE COURT:     Nine.    Okay.    Go ahead.

20                MR. WILLIAMS:     Hi.    I'm Steve Williams, Joseph Saveri

21    Law Firm.     I'm responsible for that bad math.

22                I, along with the Gustafson Gluek firm and Wexler

23    Wallace, have moved for appointment.            We represent Holmen

24    Locker & Meat Market, Dozier Law Firm, Gibbons Ford, Curb

25    Appeal, and Hoglund Law Firm.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 74 of 85 PageID #:1252 74




1                 This is one of my least favorite parts of the practice

2     because all of us get up and tell you how we're so much better

3     than everyone else.

4                 THE COURT:     It's such a fashion show I haven't seen

5     before.

6                 MR. WILLIAMS:     It's very awkward.

7                 THE COURT:     It is, indeed, an oddity in law.

8                 MR. WILLIAMS:     Yes, it is.

9                 I think that of the attorneys who are in this room,

10    not the firms, but the attorneys who are asking the Court to

11    appoint them to lead, no one has led more federal antitrust

12    class cartel classes than I have.           I began doing this in 1997.

13    I've done it consistently since then.            I've had more

14    appointments to lead those types of cases than anyone here.

15                I had the privilege of being asked by the Federal

16    Judicial Center to teach federal judges two consecutive years

17    the law of antitrust --

18                THE COURT:     I haven't taken his class, just in case

19    anyone is wondering.

20         (Laughter.)

21                MR. WILLIAMS:     We missed you.

22                This year I taught the law of Horizontal Restraints,

23    which is an issue in this case.           I've been co-lead counsel with

24    virtually every firm that's in this room.             And the reason I

25    talk about the experiences, this is going to be a somewhat
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 75 of 85 PageID #:1253 75




1     complex case.      I think it is going to benefit the Court and

2     it's going to benefit the class to have someone who has been

3     through a lot of antitrust cases and know this -- the types of

4     issues that arise.

5                 And as one primary example is this issue of who has

6     the claims and is there a conflict.            And, respectfully, I think

7     that some are going over this a little too easily.

8                 I, at the American Antitrust Institute conference in

9     Washington, D.C. last week, I spoke on this topic.               This is a

10    very important issue.        And, in fact, the Supreme Court a week

11    from today is going to hear a case that might change this rule.

12                This Court should have counsel who know those rules

13    intimately.

14                You heard about the Air Cargo case, and you heard a

15    suggestion that the lawyers should figure that out.                Well, I

16    agree with what the Court said earlier, that the lawyers are

17    here to solve problems for the Court.            And I will do that.       But

18    I was in Air Cargo, as was the Kaplan Fox firm.               That didn't

19    work out quite as easily.         Mid-case the parties had to retain

20    outside mediators and arbitrators to allocate between them what

21    would happen to the funds that were being recovered.                That

22    shouldn't have to happen if problems are looked at

23    prospectively.

24                And to that end, I want to modify what our proposal

25    is, because I've read the proposal of the Kaplan Fox firm.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 76 of 85 PageID #:1254 76




1     Ms. Katcher is going to come up after me.             I've worked with

2     Kaplan Fox.      I know Ms. Katcher.       She's an outstanding

3     attorney.     I think they have identified a good point here.              And

4     I would recommend to the Court that our proposal -- Gustafson

5     Glick, my firm, with Wexler as liaison -- join with Kaplan Fox.

6     Maybe the issue never arises, as some of the attorneys have

7     told you.     But my view would be you're better protected to have

8     someone who is put in charge of dealing with that issue so it's

9     addressed prophylactically instead of three months or six

10    months from now when there are fights about who is the right

11    party to be in a complaint.          And I think that that would be an

12    outstanding way to address this.           The Kaplan Fox firm is

13    excellent.     I've worked with them.        We could work in a

14    structure like that.

15                They will speak for themselves, but that would be what

16    I would suggest to the Court.

17                In terms of the suggestions about size of plaintiffs,

18    I think as counsel have made clear, that's not a consideration

19    in an antitrust case.        It's not a PSLRA case.        It happens

20    occasionally.

21                But, really, the primary question for the Court is who

22    is best going to represent the class.

23                I've told you about my experience.

24                The Gustafson Gluek firm presently is handling a case

25    before Judge Durkin in this district, an MDL antitrust class
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 77 of 85 PageID #:1255 77




1     case, where they have just completed protective orders,

2     deposition protocols, ESI protocols, discovery practice,

3     Rule 26(f) conferences.         They just did that.       They have a

4     template from that case that they could bring here, and we

5     could get those things done quickly.

6                 And, finally -- though it's somewhat off the point --

7     this morning you heard a lot about how there's really no case

8     here.    I know we're not deciding motions to dismiss yet, but I

9     do want to respond to some of the points you heard from defense

10    counsel by telling the Court what Makan Delrahim, the head of

11    Antitrust at the DOJ, said about the case, which was, quote:

12    "The unlawful exchange of competitively sensitive information

13    allowed these television broadcast companies to disrupt the

14    normal competitive process of spot advertising in markets

15    across the United States.          Advertisers rely on competition

16    among owners of broadcast television stations to obtain

17    reasonable advertising rates, but this unlawful sharing of

18    information lessened that competition and thereby harmed the

19    local businesses and the consumers they serve."

20                Those are the issues for whoever you pick to litigate

21    in this case, but they're certainly not settled issues.

22                Thank you, your Honor.

23                THE COURT:     Okay.   Thank you very much.

24                Number 8?

25                MS. KATCHER:     I believe that's me.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 78 of 85 PageID #:1256 78




1                 THE COURT:     That's you.     You had a preview of coming

2     attractions, right?

3                 MS. KATCHER:     I will adjust the mic.

4                 Good afternoon, your Honor.

5                 THE COURT:     Good afternoon.

6                 MS. KATCHER:     I appreciate Mr. Williams' words.           And I

7     would like to say right off the bat that Kaplan Fox does not

8     believe that only advertising plaintiffs should be represented

9     in the structure.

10                We're happy to work with Mr. Williams, who is an

11    excellent lawyer, who we've worked with on many cases before,

12    or -- or any of the others.          I think you have an embarrassment

13    of riches and a hard decision before you.             But certainly we

14    think that both the main types of plaintiffs in this case

15    should be at the table, should be the individual businesses --

16    in one case a political campaign who buy advertising directly

17    from the TV markets -- from the TV stations, as well as the

18    advertising agencies, who, it's my understanding, make the

19    majority of the purchases in this market.             I'm not ready -- I

20    have heard some numbers, but I don't want to represent the

21    exact figure in court until I'm sure.            But I think nobody in

22    this court would disagree with the fact that a substantial

23    amount of the purchases are made through advertising agencies.

24                And just a little bit about my client and why they are

25    an appropriate plaintiff and should be represented in the
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 79 of 85 PageID #:1257 79




1     leadership.      They are based in Buffalo, New York.           They've been

2     in business, in the advertising agency business, for about 30

3     years, three decades.        They have 80 employees, so they are not

4     an insignificant business.         They are what's known as a

5     full-service advertising agency.           Like other fields,

6     advertising agencies vary in scope of what they do.                Crowley

7     and Webb considers itself a full-service practice, which means

8     they do everything from purchasing the advertising, spot

9     advertising, to planning their clients' media budgets, to

10    planning it out, where the dollars should be spent, digital

11    versus television, and then doing the creative work if the

12    client would like, actually composing the commercials, doing

13    market research.       It would vary with the needs of the client.

14    They make a lot of their purchases in the New York media -- the

15    DMA, which is actually different than Buffalo.              New York is the

16    Number 1 market.       Buffalo is smaller.       53.   Chicago is Number

17    3, by the way.      But they do, like, again, law firms and other

18    businesses, they do whatever the client before them is

19    interested in doing.        So there's a diversity of DMAs there.

20                Some of their clients -- they have a website,

21    www.CrowleyWebb.com, and they tout clients that your Honor and

22    the people in this courtroom would have heard of:               M & T Bank,

23    Dunkin Donuts, Merck, Bristol-Myers Squibb, and Wilmington

24    Trust.

25                In addition to the issues that have come up here and
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 80 of 85 PageID #:1258 80




1     have been explored a bit in the preview, as you have put it,

2     there's -- there's a practical reason to have an advertising

3     agency in the mix in a case like this.            They're an ongoing

4     feature of this industry.         In these conspiracy cases, the

5     plaintiffs' side is at a built-in informational advantage.

6     It's the defendants who know the business, who know -- who have

7     all the facts that we hope to get discovery about.               But we

8     often represent purchasers who that's all they did, they made

9     the purchase.

10                Our client has an insight based on their 30 years in

11    the industry of how it works.          They're familiar with the

12    players, not just the defendants, but Cox and Katz, the reps of

13    the defendants that have come up in some of the DOJ pleadings

14    as having featured in the conspiracy as well.              And so they

15    offer a way for lead counsel to educate themselves in a way

16    that perhaps a smaller plaintiff, although they have perfectly

17    valid claims, doesn't have the same insight into.

18                Some of the actual risk of not -- of conflict -- it

19    may be a conflict.       We don't know at this stage of the case.

20    But just as when we're lawyers, we try to deal with foreseeable

21    conflicts at the time they appear.           Some of the things that

22    were said today indicate where the tension is.

23                For example, Bon-Ton noted that it does purchase -- at

24    least some of its advertising it purchased through advertising

25    agencies, but it characterized the contracts as something
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 81 of 85 PageID #:1259 81




1     called cost-plus contracts.          Cost-plus -- the terms "cost-plus

2     contracts" and "agency" has particular meanings in antitrust

3     law that don't necessarily correspond with our common

4     understanding of what they are.           And it's -- there's case law

5     that develops just in interpreting those terms.               And you need

6     to have counsel for the different parties to a contract like

7     that, to a representation like that, at the table to

8     sufficiently determine you're doing the best for the class as a

9     whole.

10                Air Cargo has come up repeatedly today.            My firm was

11    lead counsel as well in that case.           There was four co-leads, by

12    the way, none of which were picked through an offered

13    structure.     The judge there actually perceived some upcoming

14    tensions within the class and pretty wisely just picked four

15    counsels and made them co-equal co-lead counsels, and the

16    result of that was a $1.25 billion benefit to the class.                 So it

17    worked out just fine.

18                But one thing in Air Cargo that occurred later in the

19    case -- Mr. Williams talked to you about something that

20    happened early in the case -- later in the case, after one of

21    the last settlements was approved, when we moved for

22    distribution of the funds, someone challenged the distribution

23    saying that they were a direct purchaser and they had been

24    improperly excluded from the class.            And our argument -- we

25    represented, as four of the five lead plaintiffs were -- were
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 82 of 85 PageID #:1260 82




1     entities called freight forwarders, who, much like an

2     advertising agency, included the purchase of cargo services as

3     part of a range of services they offered to their customer, and

4     also represented in that lead structure was a customer who

5     bought directly --

6                 THE COURT:     Okay.   You're going to have to try to wrap

7     it up.

8                 MS. KATCHER:     Oh, I'm sorry.

9                 But the point was we were able to successfully deal

10    with the challenge because we had the representation amongst

11    the leads who were there, and they were at the table.                And we

12    had a satisfactory result for the clients.

13                I won't -- I have to wrap it up, so I'm not going to

14    talk about myself.       It's all in the papers --

15                THE COURT:     It's in the paper --

16                MS. KATCHER:     Thank you very much.

17                THE COURT:     Okay.   And last, but not least, are we --

18    uh-oh, it's Mr. Clifford.          We're never going to get --

19         (Laughter.)

20                MR. CLIFFORD:     Okay.    Well, that's a good intro.

21                Good afternoon, your Honor.

22                THE COURT:     Good afternoon.

23                MR. CLIFFORD:     Robert Clifford.       And our submission is

24    under Docket 122.

25                THE COURT:     Thank you.
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 83 of 85 PageID #:1261 83




1                 MR. CLIFFORD:     Your Honor, I have the enviable task of

2     being the caboose here instead of the lead.              And he who speaks

3     last will speak least.

4                 You know, as your Honor knows, historically this is

5     not my normal book of business.           And it has started, actually,

6     I think for me with the 9/11 case when --

7                 THE COURT:     Right.

8                 MR. CLIFFORD:     -- Judge Hellerstein made me liaison

9     counsel of the litigation there.           And we were successfully able

10    to conclude for, you know, a couple billion dollars, and then

11    most recently being lead counsel in the State Farm litigation

12    before Judge Herndon, which is a case that is up for a fairness

13    hearing in the middle of December.           But as of today, and the

14    time limit has expired, we only had one objector, which we

15    think and take as a testament to the idea of how we ran a case

16    like that.

17                And, frankly, I think there are a lot of parallels

18    because what I've observed in this area of practice is that the

19    more decentralized you are in your leadership team, the less

20    efficient it's going to be for the class.

21                Now, whether you've -- you've heard a lot of advocacy

22    here today for one lead, and I can certainly embrace that idea.

23    And I think our team, with Mr. Cuneo and Ms. Sims and

24    Ms. McNulty, works well in putting that together for the Court

25    because we're the ones with the indirect claims, with -- with
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 84 of 85 PageID #:1262 84




1     some direct claims there, but unlike the retailers and the

2     advertisers here, we're uniquely situated to, I think, put

3     together for the Court a leadership team that would be on

4     multiple tracks that would accommodate all of the interests and

5     deal with all of these tensions that you kind of sense from the

6     paperwork.

7                 And I think particularly here -- you know, you've

8     heard from some very good lawyers today, whether it's

9     Ms. Jones, Mr. Levitt, of -- all the people that you've heard,

10    they're quality lawyers.         But certainly one of the ways that I

11    think our group would distinguish itself for your Honor would

12    be to prepare this case for trial and do it with a view that

13    maximizes the efficiencies for getting the case ready for

14    trial.    Because that's what will motivate, if there's ever to

15    be a resolution in this case, it's going to be because the case

16    can be put together, presented to a jury in a hot, fast,

17    efficient way that would be managed by the Court as you direct.

18                So, you know, on one track, if you're going to -- if

19    you're predisposed to make multiple co-lead appointments,

20    certainly we would ask, as we have said in our papers, that you

21    consider that with us as the indirect lead, including our

22    individual clients, direct claims that they have.               I think

23    there are others out there like that.

24                But if you were to focus on one lead counsel in a

25    traditional, with a liaison having what I think is an advantage
 Case: 1:18-cv-06785 Document #: 144 Filed: 11/26/18 Page 85 of 85 PageID #:1263 85




1     to the Court, local counsel, local firms, that would be here

2     and be accountable to you on a regular sustained basis.                 You

3     won't have to yell out the door like -- Mr. Levitt is not that

4     far away, and neither, you know, are some of the other people.

5     And you have all good people before you, Judge.

6                 THE COURT:     Okay.   Thank you very much.

7                 MR. CLIFFORD:     Thank you.

8                 THE COURT:     Gentlemen and ladies, over here, you don't

9     have anything to say on this, right?            You just watch the

10    fashion show and hope that I marry the right person.

11         (Laughter.)

12                THE COURT:     Okay.   I don't have time to go further

13    with you because I have a full docket for the rest of the day.

14                So thank you very much for your presentations.              And

15    you'll hear from me shortly.

16                Thank you.

17         (Proceedings adjourned.)

18                               C E R T I F I C A T E

19         I certify that the foregoing is a correct transcript of the

20    record of proceedings in the above-entitled matter.

21

22
      /s/ GAYLE A. McGUIGAN_____________                     November 26, 2018
23    Gayle A. McGuigan, CSR, RMR, CRR                               Date
      Official Court Reporter
24

25
